Exhibit 10.1

 

EXECUTION VERSION

 

 

 

$38,000,000,000

 

364-DAY BRIDGE CREDIT AGREEMENT

 

Dated as of June 25, 2019

 

among

 

ABBVIE INC.,
as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

_____________________________________

 

MUFG BANK, LTD.,
as Syndication Agent

 

MORGAN STANLEY SENIOR FUNDING, INC.
and
MUFG BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

_______________________

PAGE

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01.

Certain Defined Terms

1

Section 1.02.

Computation of Time Periods

25

Section 1.03.

Accounting Terms

25

Section 1.04.

Terms Generally

25

Section 1.05.

Divisions

26

 

 

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

Section 2.01.

The Advances

26

Section 2.02.

Making the Advances

26

Section 2.03.

[Reserved]

28

Section 2.04.

Fees. (a) Commitment Fee

29

Section 2.05.

Termination or Reduction of the Commitments; Mandatory Prepayments

29

Section 2.06.

Repayment of Advances

31

Section 2.07.

Interest on Advances. (a) Scheduled Interest

31

Section 2.08.

Interest Rate Determination

32

Section 2.09.

Optional Conversion of Advances

33

Section 2.10.

Optional and Mandatory Prepayments of Advances

33

Section 2.11.

Increased Costs

34

Section 2.12.

Illegality

35

Section 2.13.

Payments and Computations

35

Section 2.14.

Taxes

36

Section 2.15.

Sharing of Payments, Etc.

40

Section 2.16.

Use of Proceeds

40

Section 2.17.

Evidence of Debt

40

Section 2.18.

Defaulting Lenders

41

Section 2.19.

Mitigation

42

 

 

 

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND LENDING; CERTAIN FUNDS PERIOD

 

 

 

Section 3.01.

Conditions Precedent to Effective Date

42

Section 3.02.

Conditions Precedent to Pre-Closing Funding Date and/or Closing Date

44

Section 3.03.

Actions by Lenders During the Certain Funds Period

45

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Representations and Warranties

46

 

i

--------------------------------------------------------------------------------



 

ARTICLE 5

COVENANTS

 

 

 

Section 5.01.

Affirmative Covenants

50

Section 5.02.

Negative Covenants

57

Section 5.03.

Financial Covenant Total Debt to EBITDA

59

 

 

 

ARTICLE 6

EVENTS OF DEFAULT

 

 

 

Section 6.01.

Events of Default

59

 

 

 

ARTICLE 7

THE AGENTS

 

 

 

Section 7.01.

Authorization and Action

62

Section 7.02.

Administrative Agent Individually

62

Section 7.03.

Duties of Administrative Agent; Exculpatory Provisions

62

Section 7.04.

Reliance by Administrative Agent

63

Section 7.05.

Delegation of Duties

63

Section 7.06.

Resignation of Administrative Agent

64

Section 7.07.

Non-Reliance on Administrative Agent and Other Lenders

64

Section 7.08.

Indemnification

65

Section 7.09.

Other Agents

65

Section 7.10.

ERISA

65

 

 

 

ARTICLE 8

[RESERVED]

 

ARTICLE 9

MISCELLANEOUS

 

 

 

Section 9.01.

Amendments, Etc.

66

Section 9.02.

Notices, Etc.

67

Section 9.03.

No Waiver; Remedies

69

Section 9.04.

Costs and Expenses

69

Section 9.05.

Right of Setoff

71

Section 9.06.

Binding Effect

71

Section 9.07.

Assignments and Participations

71

Section 9.08.

Confidentiality

75

Section 9.09.

Debt Syndication during the Certain Funds Period

76

Section 9.10.

Governing Law

76

Section 9.11.

Execution in Counterparts

76

Section 9.12.

Jurisdiction, Etc.

77

Section 9.13.

Patriot Act Notice

77

Section 9.14.

No Advisory or Fiduciary Responsibility

77

Section 9.15.

Waiver of Jury Trial

77

Section 9.16.

Conversion of Currencies

78

Section 9.17.

Acknowledgment and Consent to Bail In of EEA Financial Institutions

78

Section 9.18.

Nonreliance

78

Section 9.19.

Release of Guaranties

79

 

ii

--------------------------------------------------------------------------------



 

SCHEDULES

 

 

Schedule I

–

Commitments

Schedule II

–

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

–

Legal Proceedings

Schedule 5.01(h)

–

Affiliate Transactions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

–

Form of Notice of Borrowing

Exhibit B

–

Form of Assignment and Assumption

 

iii

--------------------------------------------------------------------------------



 

364-DAY BRIDGE CREDIT AGREEMENT

 

This 364-Day Bridge Credit Agreement (this “Agreement”) dated as of June 25,
2019 (Local Time) is among AbbVie Inc., a Delaware corporation (the “Borrower”),
the Lenders (as defined below) that are parties hereto and Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity, or any successor
thereto appointed pursuant to Article VII, the “Administrative Agent”) for the
Lenders.

 

RECITALS

 

WHEREAS, the Borrower intends to directly or indirectly acquire pursuant to a
Scheme or a Takeover Offer, as applicable, all of the outstanding shares of
Allergan which are subject to the Scheme or Takeover Offer (and, in the case of
a Takeover Offer, together with the Squeeze Out Procedures) (as the case may be)
for cash consideration and newly issued shares of the Borrower (the “Allergan
Acquisition”).

 

WHEREAS, in connection with the Allergan Acquisition, the Borrower intends to
finance the payment of the cash component of the Scheme Consideration, the
repayment of the Refinanced Existing Allergan Indebtedness and the payment of
fees, premiums, costs and expenses (including the fees, costs and expenses
payable hereunder) related to the Transactions from the following sources: (i)
(x) the issuance by the Borrower or its Subsidiaries of unsecured debt
securities in a public or private offering (the “New Senior Notes”) and the
proceeds from borrowings by the Borrower under a senior unsecured term loan
facility subject to conditions precedent to funding that are no less favorable
to the Borrower than the conditions set forth herein to the funding of the
Bridge Facility (the “New Term Loan Facility” and, together with the New Senior
Notes, the “New Permanent Financing”) or (y) to the extent the New Permanent
Financing is not consummated at or prior to the time the Allergan Acquisition is
consummated, the proceeds of up to $38,000,000,000 from the borrowings under the
Bridge Facility and (ii) cash on hand at the Borrower and the Consolidated
Group.

 

WHEREAS, in connection with the Allergan Acquisition, the Borrower intends to
consummate one or more debt exchanges to exchange certain Existing Allergan
Indebtedness for additional unsecured debt securities issued by the Borrower or
its Subsidiaries.

 

The transactions set forth in the preceding three paragraphs above, together
with all related transactions consummated in connection therewith, are
collectively referred to as the “Transactions”.

 

WHEREAS, the Lenders have agreed to provide the Bridge Facility subject to the
terms and conditions set forth herein.

 

IN CONSIDERATION THEREOF the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.    Certain Defined Terms.

 

As used in this Agreement, including the Recitals above, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition by the
Borrower or any of its Subsidiaries of all or

 

--------------------------------------------------------------------------------



 

substantially all of the assets of a Person, or of any business or division of a
Person, (b) the acquisition by the Borrower or any of its Subsidiaries of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person (other than a Person that is a Subsidiary), or otherwise
causing any Person to become a Subsidiary of the Borrower or (c) a merger or
consolidation or any other combination by the Borrower or any of its
Subsidiaries with another Person (other than a Person that is a Subsidiary)
provided that the Borrower (or a Person that succeeds to the Borrower pursuant
to Section 5.02(b) in connection with such transaction or series of related
transactions) or a Subsidiary of the Borrower (or a Person that becomes a
Subsidiary of the Borrower as a result of such transaction) is the surviving
entity; provided that any Person that is a Subsidiary at the time of execution
of the definitive agreement related to any such transaction or series of related
transactions (or, in the case of a tender offer or similar transaction, at the
time of filing of the definitive offer document) shall constitute a Subsidiary
for purposes of this definition even if in connection with such transaction or
series of related transactions, such Person becomes a direct or indirect holding
company of the Borrower.

 

“Acquisition Debt” means any Borrowed Debt of the Borrower or any of its
Subsidiaries that has been issued or incurred for the purpose of financing, in
whole or in part, a Material Acquisition and any related transactions or series
of related transactions (including for the purpose of refinancing or replacing
all or a portion of any pre-existing Borrowed Debt of the Borrower, any of its
Subsidiaries or the Person(s) or assets to be acquired).

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance made by a Lender pursuant to its Commitment to the
Borrower as part of a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 9.02(d).

 

“Agents” means, collectively, the Administrative Agent, each Lead Arranger and
the Syndication Agent.

 

“Agreed Form of Scheme Press Announcement” means the Scheme Press Announcement
in substantially final form and in a form agreed by the Borrower and the
Administrative Agent prior to the Effective Date.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Agreement Currency” has the meaning set forth in Section 9.16.

 

2

--------------------------------------------------------------------------------



 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such hedge Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements.

 

“Allergan” means Allergan plc, an Irish public limited company with registered
number 527629 having its registered office at Clonshaugh Business & Technology
Park, Coolock, Dublin 17 E400, Ireland.

 

“Allergan Acquisition” has the meaning set forth in the recitals hereto.

 

“Allergan Acquisition Related Conditions” has the meaning set forth in Section
2.02.

 

“Allergan Group” means Allergan and its Subsidiaries.

 

“Allergan Shareholders” means the holders of the Allergan Shares.

 

“Allergan Shares” means all of the issued share capital of Allergan.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

 

“Applicable Creditor” has the meaning set forth in Section 9.16.

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Assumption pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Public Debt Rating
(S&P/Moody’s)

Applicable Margin

Closing Date through
89 days after Closing
Date

90 days after Closing
Date through 179
days after Closing
Date

180 days after
Closing Date through
269 days after
Closing Date

270 days after
Closing Date and
thereafter

Base
Rate
Advances

Euro-
currency
Rate
Advances

Base
Rate
Advances

Euro-
currency
Rate
Advances

Base
Rate
Advances

Euro-
currency
Rate
Advances

Base
Rate
Advances

Euro-
currency
Rate
Advances

Level 1: A+/A1 or above

0.000%

0.750%

0.000%

1.000%

0.250%

1.250%

0.500%

1.500%

Level 2: Less than Level 1 but at least A/A2

0.000%

0.875%

0.125%

1.125%

0.375%

1.375%

0.625%

1.625%

 

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 

 

Level 3: Less than Level 2 but at least A-/A3

0.000%

1.000%

0.250%

1.250%

0.500%

1.500%

0.750%

1.750%

Level 4: Less than Level 3 but at least BBB+/Baa1

0.125%

1.125%

0.375%

1.375%

0.625%

1.625%

0.875%

1.875%

Level 5: Less than Level 4 but at least BBB/Baa2

0.250%

1.250%

0.500%

1.500%

0.750%

1.750%

1.000%

2.000%

Level 6: Less than Level 5

0.500%

1.500%

0.750%

1.750%

1.000%

2.000%

1.250%

2.250%

 

“Applicable Percentage” means, in the case of the commitment fee paid pursuant
to Section 2.04(a), as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 


Public Debt Rating
(S&P/Moody’s)




Applicable
Percentage



Level 1: A+/A1 or above

0.05%

Level 2: Less than Level 1 but at least A/A2

0.07%

Level 3: Less than Level 2 but at least A-/A3

0.09%

Level 4: Less than Level 3 but at least BBB+/Baa1

0.10%

Level 5: Less than Level 4 but at least BBB/Baa2

0.125%

Level 6: Less than Level 5

0.175%

 

“Approved Electronic Platform” has the meaning set forth in Section 9.02(c).

 

“Asset Sale” means the sale or other disposition of assets by the Borrower or
any other member of the Consolidated Group outside the ordinary course of
business (as determined in good faith by the Borrower), including issuances of
Equity Interests by the Borrower’s Subsidiaries (excluding (A) asset sales or
other dispositions (including issuances of Equity Interests by the Borrower’s
Subsidiaries) between or among members of the Consolidated Group, (B) the sale
or other disposition of cash and cash equivalents or debt investments and
instruments, (C) the sale, exchange or other disposition of accounts receivable
in connection with compromise, settlement or collection thereof consistent with
past practices, and (D) asset sales and other dispositions (including issuance
of Equity Interests by the Borrower’s Subsidiaries), the Net Cash Proceeds of
which do not exceed $250,000,000 in any single transaction or related series of
transactions or $500,000,000 in the aggregate (and only any amount in excess of
such threshold amounts shall constitute Net Cash Proceeds)).

 

“Assignment and Assumption” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

4

--------------------------------------------------------------------------------



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the Eurocurrency Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Eurocurrency Rate for any day shall be based on the Screen Rate (or if the
Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Eurocurrency Rate,
respectively.  If the Base Rate is being used as an alternate rate of interest
pursuant to Section 2.08 hereof, then the Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above.  For the avoidance of doubt, if the Base Rate as so determined would
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Persons whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt for money
borrowed represented by notes, bonds, debentures or other similar evidences of
Debt for money borrowed.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrower Materials” has the meaning set forth in Section 5.01.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and, with respect to Eurocurrency Rate Advances, having the same Interest
Period, made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Bridge Facility” means the Commitments and any Advances made thereunder.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in Ireland or in New York are authorized or required by applicable law to
be closed, and if such date relates to any interest rate settings as to a
Eurocurrency Rate Advance, any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.

 

“Cash Consideration” means the “Cash Consideration” under and as defined in the
Transaction Agreement.

 

5

--------------------------------------------------------------------------------



 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certain Funds Default” means an Event of Default arising from any of the
following:

 

(a)        Section 6.01(a) (unless the Event of Default is due solely to an
administrative or technical error or is in respect of any amount other than
principal or fees);

 

(b)        Section 6.01(c) as it relates to the failure to perform any of the
following covenants: Sections 5.01(d)(i) (it being understood that failure to
maintain any good standing status or similar status in any jurisdiction shall
not constitute a breach of this provision), Section 5.02(a) or Section 5.02(b)
(assuming the conditions set forth in clauses (A) and (B) to Section
5.02(b)(iii) have been satisfied);

 

(c)        Section 6.01(e), but excluding, in relation to involuntary
proceedings, any Event of Default caused by a frivolous or vexatious (and in
either case, lacking in merit) action, proceeding or petition in respect of
which no order or decree in respect of such involuntary proceeding shall have
been entered; or

 

(d)        Section 6.01(i).

 

“Certain Funds Period” means the period commencing on the Effective Date and
ending at the time immediately after a Mandatory Cancellation Event has
occurred.

 

“Certain Funds Purposes” means:

 

(i)         where the Allergan Acquisition proceeds by way of a Scheme:

 

(a)        the payment (directly or indirectly) of the cash component of the
Scheme Consideration, including by depositing of funds with the exchange agent
pursuant to Section 8.1(d) of the Transaction Agreement,

 

(b)        the repayment of the Refinanced Existing Allergan Indebtedness and

 

(c)        the payment of fees, premiums, costs and expenses in respect of the
Transactions.

 

(ii)        where the Allergan Acquisition proceeds by way of a Takeover Offer:

 

(a)        payment (directly or indirectly) of the cash consideration as set
forth in the Offer Documents and the Squeeze Out Notice;

 

(b)        the repayment of the Refinanced Existing Allergan Indebtedness and

 

(c)        the payment of fees, premiums, costs and expenses in respect of the
Transactions.

 

“Certain Funds Representations” means each of the following representations:
Sections 4.01(a) (but with respect to good standing, only to the extent a breach
would have a Material Adverse Effect), Section 4.01(b)(i), Section 4.01(b)(ii),
Section 4.01(b)(iii), Section 4.01(d), Section 4.01(g), Section 4.01(o) (limited
to the Borrower), Section 4.01(q) and 4.01(t).

 

“Clean-up Date” has the meaning set forth in Section 6.01.

 

6

--------------------------------------------------------------------------------



 

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived by the Required Lenders).

 

“Commitment” means as to any Lender, the commitment of such Lender to make an
Advance pursuant to Section 2.01, as such commitment may be increased or reduced
from time to time pursuant to the terms hereof (including by way of assignment
or otherwise).  The initial amount of each Lender’s Commitment is (a) the amount
set forth in the column labeled “Commitment” opposite such Lender’s name on
Schedule I hereto, or (b) if such Lender has entered into any Assignment and
Assumption, the amount set forth for such Lender in the Register maintained by
the Administrative Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05.  As of the Effective Date, the aggregate
amount of the Commitments is $38,000,000,000.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Borrower and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated net income: (a) Consolidated Interest Expense, (b) the provision
for Federal, state, local and foreign taxes based on income, profits, revenue,
business activities, capital (other than capital gain or loss) or similar
measures payable by the Borrower and its Subsidiaries in each case, as set forth
on the financial statements of the Consolidated Group, (c) depreciation and
amortization expense, (d) any extraordinary or unusual charges, expenses or
losses, (e) net after-tax losses (including all fees and expenses or charges
relating thereto) on sales of assets outside of the ordinary course of business
and net after-tax losses from discontinued operations, (f) any net after-tax
losses (including all fees and expenses or charges relating thereto) on the
retirement of debt, (g) any other nonrecurring or non-cash charges, expenses or
losses (including charges, fees and expenses incurred in connection with the
Transactions or any issuance of Debt or equity, acquisitions, investments,
restructuring activities, asset sales or divestitures permitted hereunder,
whether or not successful) (h) minority interest expense, and (i) non-cash stock
option expenses, non-cash equity-based compensation and/or non-cash expenses
related to stock-based compensation, and minus, to the extent included in
calculating such Consolidated net income for such period, the sum of (i) any
extraordinary or unusual income or gains, (ii) net after-tax gains (less all
fees and expenses or charges relating thereto) on the sales of assets outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without duplication of any amounts added back in clause (b) of this
definition), (iii) any net after-tax gains (less all fees and expenses or
charges relating thereto) on the retirement of debt, (iv) any other nonrecurring
or non-cash income and (v) minority interest income, all as determined on a
Consolidated basis.  In addition, in the event that the Borrower or any of its
Subsidiaries acquired or disposed of any Person, business unit or line of
business or made any investment during the relevant period (including the
Allergan Acquisition), in each case involving the payment or receipt of
consideration (including non-cash, contingent and deferred consideration) by the
Borrower or any of its Subsidiaries with a fair market value in excess of
$5,000,000,000 (as determined by the Borrower in good faith upon the
consummation of such acquisition, disposition or investment), Consolidated
EBITDA will be determined giving pro forma effect to such acquisition,
disposition or investment as if such acquisition, disposition or investment and
any related incurrence or repayment of Debt had occurred on the first day of the
relevant period, taking into account any cost savings projected to be realized
as a result of such acquisition, disposition or investment (x) determined by the
Borrower in good faith and reasonably acceptable to the Administrative Agent or
(y) to the extent permitted to be included under Regulation S-X of the SEC.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Borrower and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including

 

7

--------------------------------------------------------------------------------



 

the imputed interest component of capitalized lease obligations during such
period, and all commissions, discounts and other fees and charges owed with
respect to letters of credit, if any, and net costs under Hedge Agreements;
provided that if the Borrower or any of its Subsidiaries acquired or disposed of
any Person or line of business or made any investment during the relevant period
(including for the avoidance of doubt, if applicable, the Transactions and the
Allergan Acquisition), Consolidated Interest Expense will be determined giving
pro forma effect to any incurrence or repayment of Debt related to such
acquisition, disposition or investment as if such incurrence or repayment of
Debt had occurred on the first day of the relevant period.

 

“Consolidated Leverage Ratio” has the meaning set forth in Section 5.03(a).

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most recently furnished to the Administrative Agent pursuant
to Section 5.01(i)(ii) prior to the time as of which Consolidated Net Assets
shall be determined (giving pro forma effect to any acquisition, disposition or
investment by the Borrower or any of its Subsidiaries involving the payment or
receipt of consideration (including non-cash, contingent and deferred
consideration) by the Borrower or any of its Subsidiaries with a fair market
value in excess of $5,000,000,000 (as determined by the Borrower in good faith
upon the consummation of such acquisition, disposition or investment), and any
related incurrence or repayment of Debt, that has occurred since the end of the
most recent fiscal quarter included in such balance sheet as if such
acquisition, disposition or investment, and any such incurrence or repayment of
Debt, had occurred on the last day of such fiscal quarter).

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Borrowed Debt of the Borrower and its Subsidiaries
determined on a Consolidated basis as of such date.

 

“Continuing Director” means, with respect to the directors of the Borrower, (a)
any director who was a member of the board of directors of the Borrower on the
Effective Date and (b) any director who was nominated for election or elected to
such board of directors with the approval of the majority of the Continuing
Directors who were members of such board of directors at the time of such
nomination or election.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Court Meeting” means “Court Meeting” under and as defined in the Transaction
Agreement.

 

“Court Meeting Resolution” means “Court Meeting Resolution” under and as defined
in the Transaction Agreement.

 

“Court Order” means “Court Order” under and as defined in the Transaction
Agreement.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business and other than any earn-out
obligation until after such obligation becomes due and payable), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all obligations of such Person created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such

 

8

--------------------------------------------------------------------------------



 

agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that are or
should be, in accordance with GAAP, recorded as capital leases; provided,
however, that, all obligations of any Person that were or would be characterized
as operating lease obligations in accordance with GAAP on August 31, 2018
(whether or not such operating lease obligations were in effect on such date)
shall, if so elected by the Borrower, continue to be accounted for as operating
lease obligations (and not a capital lease) for purposes of this Agreement
regardless of any change in GAAP following such date that would otherwise
require such obligations to be characterized or recharacterized (or a
prospective or retroactive basis or otherwise) as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt.

 

“Debt Issuance” means the incurrence of Borrowed Debt by the Borrower or any
other member of the Consolidated Group (excluding (i) Debt owed to any member of
the Consolidated Group, (ii) borrowings under the Existing Credit Agreement and
any refinancing thereof in an amount up to $3,000,000,000, (iii) borrowings
under any new revolving facility in an amount up to $1,000,000,000, (iv) any
ordinary course working capital facilities, cash management, letter of credit,
factoring, surety bonds, local credit facilities or lines of credit of Foreign
Subsidiaries or overdraft facilities, (v) issuances of commercial paper and
refinancings thereof, (vi) purchase money indebtedness or equipment financing
incurred in the ordinary course of business, (vii) capital leases incurred in
the ordinary course of business, (viii) other Debt to the extent the Net Cash
Proceeds of which are utilized or to be utilized to refinance any Borrowed Debt
of any Consolidated Group (including, after the Closing Date, any Existing
Allergan Indebtedness) to the extent the issuance or incurrence of such Debt
occurs within 12 months of the maturity of the applicable Borrowed Debt being
refinanced and pay any fees or other amounts in respect thereof (including any
prepayment or redemption premiums and accrued interest thereon), (ix) Borrowed
Debt issued by the Borrower or any of its Subsidiaries for purpose of exchanging
of any Existing Allergan Indebtedness and the payment of fees or other amounts
in respect thereof and (x) other Debt (other than the New Permanent Financing)
in an outstanding principal amount not to exceed $1,000,000,000 in the
aggregate).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both; provided that, with respect to Section 6.01(d), no
Default shall exist hereunder unless and until an Event of Default has occurred
thereunder.

 

“Default Interest” has the meaning set forth in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances on the date such Advances
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing)

 

9

--------------------------------------------------------------------------------



 

has not been satisfied (other than Section 3.02(g)), or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower, in each case, in their sole discretion), (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action or (e) breaches Section 3.03 in any
respect; provided that for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
governmental authority. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (e)
above shall be conclusive and binding as to such Lender absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower substantially all the
property of which is located, or substantially all of the business of which is
carried on, within the United States (excluding its territories and possessions
and Puerto Rico), provided, however, that the term shall not include any
Subsidiary of the Borrower which (i) is engaged principally in the financing of
operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“Domestic Subsidiary Holding Company” means any Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia substantially all the assets of which consist of Equity Interests
(and/or debt) in one or more Subsidiaries that are controlled foreign
corporations, as defined under Section 957 of the Internal Revenue Code.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

10

--------------------------------------------------------------------------------



 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions set forth in Section
3.01 are satisfied (or waived by the Required Lenders).  The Effective Date of
this Agreement is June 25, 2019.

 

“EGM” means “EGM” under and as defined in the Transaction Agreement.

 

“EGM Resolutions” means “EGM Resolutions” under and as defined in the
Transaction Agreement.

 

“Eligible Assignee” means any Person that becomes an assignee pursuant to
Section 9.07(a) (subject to, to the extent applicable, receiving the necessary
consents required under clause (A) of the first proviso to Section 9.07(a));
provided that, during the Certain Funds Period, unless approved by the Borrower
and the Administrative Agent, in each case, in their sole discretion, such
Person shall also constitute: (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); and (e) each
Person that is a lender under the Existing Credit Agreement on the date hereof;
provided, however, that neither any Defaulting Lender (or Person who would be a
Defaulting Lender upon becoming a Lender) nor the Borrower nor any Affiliate of
the Borrower or any natural person shall qualify as an Eligible Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by one or more Persons publicly identified on the most current
list of “Specially Designated Nationals and Blocked Persons” published by OFAC,
(ii) is the target of a sanctions program or sanctions list (A) administered by
OFAC, the European Union or Her Majesty’s Treasury, or (B) under the
International Emergency Economic Powers Act, the Trading with the Enemy Act, the
Iran Sanctions Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act, and the Iran Threat Reduction and Syria Human Rights Act, each
as amended, section 1245 of the National Defense Authorization Act for Fiscal
Year 2012 or any Executive Order promulgated pursuant to any of the foregoing
((ii) (A) and (B) collectively, “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup,

 

11

--------------------------------------------------------------------------------



 

removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equity Issuance” means the issuance of any Equity Interests by the Borrower
(excluding (A) issuances pursuant to employee stock plans or other benefit or
employee incentive arrangements, any non-employee director compensation plan or
pursuant to the exercise or vesting of any employee or director stock options,
restricted stock, warrants or other equity awards or pursuant to dividend
reinvestment programs, (B) issuances to another member of the Consolidated
Group, (C) issuances as consideration for the Allergan Acquisition (including as
a result of any increase in Cash Consideration after the Effective Date) or any
other acquisition and (D) other issuance generating Net Cash Proceeds not to
exceed $1,000,000,000 in the aggregate).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)                               (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA are
being met with a contributing sponsor, as defined in Section 4001(a)(13) of
ERISA, of a Plan, and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
such Plan within the following 30 days;

 

(b)                              the application for a minimum funding waiver
with respect to a Plan;

 

(c)                               the provision by the administrator of any Plan
of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA);

 

(d)                              the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA;

 

12

--------------------------------------------------------------------------------



 

(e)                               the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)                                the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan; or

 

(g)                               the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the London interbank offered rate (“LIBOR”) as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided, further that, if the Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the Eurocurrency Rate shall be the Interpolated Rate at
such time; provided that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning set forth in Section 6.01.

 

“Excluded Taxes” has the meaning set forth in Section 2.14(a).

 

“Existing Credit Agreement” means the Borrower’s existing Revolving Credit
Agreement, dated as of August 31, 2018, among the Borrower, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

13

--------------------------------------------------------------------------------



 

“Existing Public Notes” means the Borrower’s (i) 2.900% Senior Notes due 2022 in
an aggregate principal amount of $3,100,000,000; (ii) 4.400% Senior Notes due
2042 in an aggregate principal amount of $2,6000,000,000; (iii) 2.500% Senior
Notes due 2020 in an aggregate principal amount of $3,750,000,000; (iv) 3.200%
Senior Notes due 2022 in an aggregate principal amount of $1,000,000,000; (v)
3.600% Senior Notes due 2025 in an aggregate principal amount of $3,750,000,000;
(vi) 4.500% Senior Notes due 2035 in an aggregate principal amount of
$2,500,000,000; (vii) 4.700% Senior Notes due 2045 in an aggregate principal
amount of $2,700,000,000; (viii) 2.300% Senior Notes due 2021 in an aggregate
principal amount of $1,800,000,000; (ix) 2.850% Senior Notes due 2023 in an
aggregate principal amount of $1,000,000,000; (x) 3.200% Senior Notes due 2026
in an aggregate principal amount of $2,000,000,000; (xi) 4.300% Senior Notes due
2036 in an aggregate principal amount of $1,000,000,000; (xii) 4.450% Senior
Notes due 2046 in an aggregate principal amount of $2,000,000,000; (xiii) 0.375%
Senior Notes due 2019 in an aggregate principal amount of €1,400,000,000; (xiv)
1.375% Senior Notes due 2024 in an aggregate principal amount of €1,450,000,000;
(xv) 2.125% Senior Notes due 2028 in an aggregate principal amount of
€750,000,000; (xvi) 3.375% Senior Notes due 2021 in an aggregate principal
amount of $1,250,000,000; (xvii) 3.375% Senior Notes due 2021 in an aggregate
principal amount of $1,250,000,000; (xviii) 3.750% Senior Notes due 2023 in an
aggregate principal amount of $1,250,000,000; (xix) 4.250% Senior Notes due 2028
in an aggregate principal amount of $1,750,000,000; (xx) 4.875% Senior Notes due
2048 in an aggregate principal amount of $1,750,000,000, each as issued under an
Indenture, dated as of November 8, 2012 (the “Indenture”) between the Borrower
and U.S. Bank National Association, as trustee (the “Trustee”), as supplemented
by Supplemental Indenture No. 1, dated as of November 8, 2012, Supplemental
Indenture No. 2, dated as of May 14, 2015, Supplemental Indenture No. 3, dated
as of May 12, 2016, Supplemental Indenture No. 4, dated as November 17, 2016 and
Supplemental Indenture No. 5, dated as September 18, 2018, each between the
Borrower and the Trustee.

 

“Existing Allergan Indebtedness” means Debt of Allergan existing on the Closing
Date.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements between the United States and
any other jurisdiction entered into in connection with the foregoing (including
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Fee Start Date” means August 24, 2019.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of a jurisdiction other than one of the fifty states of the
United States or the District of Columbia and any Domestic Subsidiary Holding
Company.

 

“GAAP” has the meaning set forth in Section 1.03.

 

14

--------------------------------------------------------------------------------



 

“Guarantee Requirements” has the meaning set forth in Section 5.01(n)(i).

 

“Guarantor” and “Guarantors” has the meaning set forth in Section 5.01(n)(i).

 

“Guaranty” and “Guaranties” has the meaning set forth in Section 5.01(n)(i).

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“High Court” means the High Court of Ireland.

 

“Impacted Interest Period” has the meaning set forth in the definition of
“Eurocurrency Rate”.

 

“Indemnified Party” has the meaning set forth in Section 9.04(b).

 

“Indenture” has the meaning set forth in the definition of “Existing Public
Notes”.

 

“Information” has the meaning set forth in Section 9.08.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, with respect to
Eurocurrency Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below.  The duration
of each such Interest Period shall be one, two, three or six months (or, if
approved by all Lenders, one week), as the Borrower may, upon written notice
received by the Administrative Agent not later than 12:00 noon (Local Time) on
the third Business Day prior to the first day of such Interest Period (or in any
case at such later time as the Administrative Agent, in its reasonable
discretion, may agree to), select; provided, however, that:

 

(a)                               the Borrower may not select any Interest
Period that ends after the Maturity Date;

 

(b)                              whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding

 

15

--------------------------------------------------------------------------------



 

Business Day, provided, however, that, if such extension would cause the last
day of such Interest Period to occur in the next succeeding calendar month, the
last day of such Interest Period shall occur on the immediately preceding
Business Day; and

 

(c)                               whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Ireland” means Ireland, excluding Northern Ireland, and the word “Irish” shall
be construed accordingly.

 

“Irish Companies Act” means the Companies Act, 2014 of Ireland.

 

“Judgment Currency” has the meaning set forth in Section 9.16.

 

“Lead Arrangers” means Morgan Stanley Senior Funding, Inc. and MUFG Bank, Ltd.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof and (b) each Eligible
Assignee that shall become a party hereto pursuant to Section 9.07(a), (b) and
(c).

 

“LIBOR” has the meaning set forth in the definition of Eurocurrency Rate.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement, any Guaranty (if any) and any amendments
or notes entered into in connection herewith.

 

“Local Time” means New York City time.

 

“Long Stop Date” means June 25, 2020 (subject to extension to September 25, 2020
in accordance with the definition of “End Date” (as defined in the Transaction
Agreement as in effect on the date hereof).

 

“Losses” has the meaning set forth in Section 9.04(b).

 

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

 

16

--------------------------------------------------------------------------------



 

(i)                                  where the Allergan Acquisition proceeds by
way of a Scheme:

 

(a)                               the Court Meeting or the EGM shall have been
completed and the Court Meeting Resolution or the Required EGM Resolutions, as
applicable, shall not have been approved by the requisite majorities;

 

(b)                              the High Court shall decline or refuse to
sanction the Scheme, which decision has become final and non-appealable;

 

(c)                               either the Scheme lapses or it is withdrawn,
unless the Borrower has elected to convert the Scheme to a Takeover Offer in
accordance with Section 3.6 of the Transaction Agreement;

 

(d)                              the Scheme Circular is not dispatched within 28
days of the date of the Scheme Press Announcement (or such later date as the
Takeover Panel may permit);

 

(e)                               a Court Order(s) is issued but not filed with
the Registrar within 21 calendar days of its issuance; or

 

(f)                                the date which is 15 days after the Scheme
Effective Date, or such later date permitted by the Takeover Panel;

 

(ii)                              where the Allergan Acquisition proceeds by way
of a Takeover Offer,

 

(a)                               such Takeover Offer lapses, terminates or is
withdrawn; or

 

(b)                               the Takeover Offer Document(s) is not
dispatched within 28 days (or such longer period permitted by the Takeover
Panel) of the date of issue of the Offer Press Announcement;

 

(iii)                          the time at which all payments made or to be made
for Certain Funds Purposes have been paid in full in cleared funds; or

 

(iv)                          the Long Stop Date.

 

“Margin Stock” has the meaning provided in Regulation U of the Board of the
Federal Reserve System.

 

“Material Acquisition” shall mean any Acquisition involving the payment of
consideration (including non-cash, contingent and deferred consideration
(including obligations under any purchase price adjustment but excluding earnout
or similar payments)) by the Borrower or any of its Subsidiaries with a fair
market value in excess of $5,000,000,000 (as determined by the Borrower in good
faith upon consummation thereof).

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Consolidated Group, taken as a whole,
(b) the rights and remedies of the Administrative Agent and the Lenders under
this Agreement, taken as a whole, or (c) the ability of the Borrower to perform
its payment obligations under this Agreement.

 

“Maturity Date” means the date that is 364 calendar days following the Closing
Date or, if such date is not a Business Day, the immediately preceding Business
Day.

 

17

--------------------------------------------------------------------------------



 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and employees of at least one Person other than
the Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any ERISA Affiliate could reasonably have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

 

“Net Cash Proceeds” means:

 

(a)                               with respect to any sale or other disposition
of assets outside the ordinary course of business by the Borrower or any other
member of the Consolidated Group, the excess, if any, of (i) the cash received
in connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any Debt
that is secured by such asset and that is required to be repaid in connection
with the sale thereof, (B) the fees and expenses incurred by the Consolidated
Group in connection therewith, (C) taxes paid or reasonably estimated to be
payable by the Consolidated Group in connection with such transaction, (D) the
funded escrow established pursuant to the documents governing such dispositions
to secure indemnification and purchase price adjustments; provided that any
amounts released from escrow shall constitute Net Cash Proceeds; and (E) the
amount of reserves established by the Consolidated Group in good faith and
pursuant to commercially reasonable practices for adjustment in respect of the
sale price of such asset or assets in accordance with GAAP; provided that if the
amount of such reserves exceeds the amounts charged against such reserves, then
such excess, upon the determination thereof, shall then constitute Net Cash
Proceeds; provided, further, that if no Event of Default exists and the Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
of the Borrower to the Administrative Agent promptly following receipt of any
such proceeds setting forth the Consolidated Group’s intention to use any
portion of such proceeds in assets useful in the business of the Consolidated
Group or to acquire Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person engaged in a business
of a type that the Consolidated Group would not be prohibited, pursuant to
Section 5.02(c), from conducting, in each case within the Reinvestment Period,
such portion of such proceeds shall not constitute Net Cash Proceeds except to
the extent not, within the Reinvestment Period, so used;

 

(b)                           with respect to incurrence of Borrowed Debt by the
Borrower or any other member of the Consolidated Group, the excess, if any, of
(i) cash received by the Consolidated Group in connection with such incurrence,
issuance, offering or placement over (ii) the sum of (A) payments made to retire
any Debt that is required to be repaid in connection with such issuance,
offering or placement (other than the Advances) and (B) the underwriting
discounts and commissions and other fees and expenses incurred by the Borrower
and its Subsidiaries in connection with such incurrence, issuance, offering or
placement; and

 

(c)                               with respect to the issuance of any Equity
Interests by the Borrower, the excess of (i) the cash received by the Borrower
in connection with such issuance over (ii) the underwriting discounts and
commissions and other fees and expenses incurred by the Consolidated Group in
connection with such issuance.

 

18

--------------------------------------------------------------------------------



 

“New Permanent Financing” has the meaning set forth in the recitals hereto.

 

“New Senior Notes” has the meaning set forth in the recitals hereto.

 

“New Term Loan Facility” has the meaning set forth in the recitals hereto.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Person.

 

“Notice” has the meaning set forth in Section 9.02(e).

 

“Notice of Borrowing” has the meaning set forth in Section 2.02(a).

 

“Notice of Conversion” has the meaning set forth in Section 2.09.

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the Federal Funds Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. (Local Time) on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Offer Conversion Notice” has the meaning given to that term in Section 5.01(k).

 

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

 

“Offer Press Announcement” means the formal press announcement of the Takeover
Offer required to be issued in compliance with Rule 2.5 of the Takeover Rules in
relation to the Takeover Offer following service of an Offer Conversion Notice.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning set forth in Section 2.14(b).

 

“Participant Register” has the meaning set forth in Section 9.07(e).

 

19

--------------------------------------------------------------------------------



 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pre-Closing Funded Amount” has the meaning set forth in Section 2.02.

 

“Pre-Closing Funding Account” has the meaning set forth in Section 2.02.

 

“Pre-Closing Funding Date” has the meaning set forth in Section 2.02.

 

“Pre-Closing Funding Election” has the meaning set forth in Section 2.02.

 

“Previously Delivered Audited Financials” has the meaning set forth in the
definition of “Previously Delivered Financial Statements”.

 

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of (in the case of the Borrower) earnings
and (in the case of the Allergan Group) operations, comprehensive income, (in
the case of the Borrower) equity and (in the case of the Allergan Group)
stockholders’ equity and cash flows for (in the case of the Borrower) the fiscal
years ended December 31, 2017 and December 31, 2018 and (in the case of the
Allergan Group) the fiscal years ended December 31, 2017 and December 31, 2018
(collectively, the “Previously Delivered Audited Financials”) and (b) unaudited
consolidated balance sheets and related statements of (in the case of the
Borrower) earnings and (in the case of the Allergan Group) operations,
comprehensive income, (in the case of the Borrower) equity and (in the case of
the Allergan Group) stockholders’ equity and cash flows for (in the case of the
Borrower) the fiscal quarter ended March 31, 2019 and (in the case of the
Allergan Group) the fiscal quarter ended March 31, 2019 (collectively, the
“Previously Delivered Unaudited Financials”).

 

“Previously Delivered Unaudited Financials” has the meaning set forth in the
definition of “Previously Delivered Financial Statements”.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

20

--------------------------------------------------------------------------------



 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith is not of material importance to the total business
conducted, or assets owned, by the Consolidated Group taken as a whole.

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Closing Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower.  For
purposes of the foregoing: (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Percentage and the Applicable Margin
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Percentage and
the Applicable Margin shall be set in accordance with Level 6 under the
definition of Applicable Percentage or Applicable Margin, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Percentage and the Applicable Margin shall be based upon
the higher of such ratings, except that, in the event that the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Applicable Margin shall be based upon the level immediately
below the higher of such ratings; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

“Public Lender” has the meaning set forth in Section 9.02(e).

 

“Qualifying Revolving Facility” means a revolving credit facility entered into
by the Borrower, all or a portion of the proceeds of which will be used for
Certain Funds Purposes and the commitments (or a portion thereof) under which
are subject to conditions precedent to funding that are no less favorable to the
Borrower than the conditions set forth herein to the funding of the Bridge
Facility, as determined by the Borrower in its reasonable discretion.

 

“Qualifying Term Loan Facility” means a term loan facility entered into by the
Borrower, the proceeds of which will be used for Certain Funds Purposes and that
is subject to conditions precedent to funding that are no less favorable to the
Borrower than the conditions set forth herein to the funding of the Bridge
Facility, as determined by the Borrower in its reasonable discretion.

 

21

--------------------------------------------------------------------------------



 

“Refinanced Existing Allergan Indebtedness” means that certain Revolving Credit
and Guaranty Agreement, dated June 14, 2017, by and among Allergan and certain
subsidiaries thereof, the lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as the administrative agent.

 

“Register” has the meaning set forth in Section 9.07(d).

 

“Registrar” means the means the Registrar of Companies in Dublin, Ireland, as
defined in Section 2 of the Irish Companies Act.

 

“Reinvestment Period” means, with respect to any Net Cash Proceeds received in
connection with any Asset Sale, the period of 9 months following the receipt of
such Net Cash Proceeds; provided that, in the event that, during such 9 month
period, a member of the Consolidated Group enters into a binding commitment to
reinvest any Net Cash Proceeds, the Reinvestment Period with respect to such Net
Cash Proceeds shall be the period of 12 months following the receipt of such Net
Cash Proceeds.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Removal Effective Date” has the meaning set forth in Section 7.06(b).

 

“Required EGM Resolutions” has the meaning under and as defined in the
Transaction Agreement.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
unused Commitments and aggregate outstanding principal amount of Advances at
such time; provided that the Commitment of, and the Advances held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Resignation Effective Date” has the meaning set forth in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer, the Secretary (or the Assistant Secretary) (with respect to
the secretary certificate delivered on the Effective Date and any supplement to
the incumbency certificate included therein) and the General Counsel of the
Borrower (or other executive officer of the Borrower performing similar
functions), each officer whose name is set forth on the incumbency certificate
delivered to the Administrative Agent on the Effective Date or any update
thereto certified by the Secretary, the Assistant Secretary or another
Responsible Officer performing similar functions or any other officer of the
Borrower responsible for overseeing or reviewing compliance with this Agreement.

 

“Return Date” has the meaning set forth in Section 2.02.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereof).

 

“Sanctions” has the meaning set forth in the definition of “Embargoed Person”.

 

“Scheme” means the “Scheme” under and as defined in the Transaction Agreement.

 

22

--------------------------------------------------------------------------------



 

“Scheme Circular” means the “Scheme Document” under and as defined in the
Transaction Agreement.

 

“Scheme Consideration” means “Scheme Consideration” under and as defined in the
Transaction Agreement.

 

“Scheme Documents” means the Scheme Press Announcement and the Scheme Circular.

 

“Scheme Effective Date” means the date of delivery to the Registrar of the Court
Order together with the minute required by Section 86 of the Irish Companies Act
confirming the reduction of capital and such reduction of capital having become
effective upon the registration of the Court Order and minute by the Registrar.

 

“Scheme Press Announcement” means the “Rule 2.5 Announcement” under and as
defined in the Transaction Agreement, with respect to the Scheme.

 

“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.

 

“SEC” means the Securities and Exchange Commission.

 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the SEC.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Specified Allergan Debt” means the floating rate notes due March 2020 in an
aggregate principal amount of $500,000,000 and the 3.0% Senior Notes due
March 2020 in an aggregate principal amount of $3,500,000,000, in each case
issued by Allergan Funding SCS.

 

“Squeeze Out Notice” means a notice given under Chapter 2, Part 9 of the Irish
Companies Act given by the Borrower to a Allergan Shareholder who has not
accepted the Takeover Offer and implementing the Squeeze Out Procedures.

 

“Squeeze Out Procedures” means the procedures set out in Chapter 2, Part 9 of
the Irish Companies Act for the compulsory acquisition of any minority
shareholders in an Irish company.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Eurocurrency Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D).  Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Rate Advances shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

23

--------------------------------------------------------------------------------



 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of the issued and outstanding Voting Stock to elect a majority of
the board of directors (or similar governing body) of such entity (irrespective
of whether at the time the Equity Interests of any other class or classes of
such entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.  For the avoidance of doubt, no member
of the Allergan Group shall constitute a Subsidiary of the Borrower unless and
until the occurrence of the Closing Date.

 

“Syndication Agent” means MUFG Bank, Ltd.

 

“Takeover Offer” means the “Takeover Offer” under and as defined in the
Transaction Agreement.

 

“Takeover Offer Document” means the “Takeover Offer Document” under and as
defined in the Transaction Agreement.

 

“Takeover Panel” means the Irish Takeover Panel.

 

“Takeover Rules” means the Irish Takeover Panel Act 1997, Takeover Rules 2013.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Transaction Agreement” means the Transaction Agreement, dated as of June 25,
2019, by and among the Borrower, Venice Subsidiary LLC, a Delaware limited
liability company and Allergan.

 

“Transactions” has the meaning set forth in the recitals hereto.

 

“Trustee” has the meaning set forth in the definition of “Existing Public
Notes”.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Unconditional Date” means the date on which the Takeover Offer is declared or
becomes unconditional in all respects.

 

“United States” and “U.S.” each means the United States of America.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning set forth in Part I of Subtitle E of
Title IV of ERISA.

 

24

--------------------------------------------------------------------------------



 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.              Computation of Time Periods.  In this Agreement, in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”, the word “through” means
“through and including” and each of the words “to” and “until” mean “to but
excluding”.

 

Section 1.03.              Accounting Terms.  Except as otherwise expressly
provided herein, all accounting terms not specifically defined herein shall be
construed in accordance with, and all financial data (including financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, generally accepted accounting principles as in
effect in the United States from time to time (“GAAP”) (it being agreed that
(A) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of a member of the Consolidated Group at “fair value”,
as defined therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (B) notwithstanding anything to the
contrary in this Section 1.03 or in any classification under GAAP of any Person,
business, assets or operations in respect of which a definitive agreement for
the disposition thereof has been entered into as discontinued operations, no pro
forma effect shall be given to any discontinued operations (and the Consolidated
EBITDA attributable to any such Person, business, assets or operations shall not
be excluded for any purposes hereunder) until such disposition shall have been
consummated).  If at any time any change in GAAP would affect the calculation of
any covenant set forth herein and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such covenant shall continue to
be calculated in accordance with GAAP prior to such change and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders, concurrently with the
delivery of any financial statements or reports with respect to such covenant,
statements setting forth a reconciliation between calculations of such covenant
made before and after giving effect to such change in GAAP.

 

Section 1.04.              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject

 

25

--------------------------------------------------------------------------------



 

to any restrictions on assignment set forth herein), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereto and (e) unless indicated otherwise (expressly or as the context may
require), each reference in this Agreement to a specific “Article”, “Section” or
“clause” shall refer to the corresponding article, section or clause of this
Agreement.

 

Section 1.05.              Divisions.  For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE 2
AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01.              The Advances.  If a Pre-Closing Funding Election has
been made, each Lender severally and not jointly agrees, on the terms and
conditions hereinafter set forth, to advance same day funds denominated in
Dollars to the Administrative Agent on the Pre-Closing Funding Date in an amount
requested by the Borrower and otherwise in accordance with Section 2.02, not to
exceed an amount equal to such Lender’s Commitment immediately prior to the
making of such advance.  If a Pre-Closing Funding Election has not been made,
each Lender severally and not jointly agrees, on the terms and conditions
hereinafter set forth, to make an Advance denominated in Dollars to the Borrower
on the Closing Date in an amount requested by the Borrower and otherwise in
accordance with Section 2.02, not to exceed an amount equal to such Lender’s
Commitment immediately prior to the making of such Advance.  Subject to the
second to last sentence of Section 2.02(a) below, each Lender’s Commitment shall
terminate upon the making of the Advances on the Closing Date.  Advances
borrowed under this Section 2.01 and paid or prepaid may not be reborrowed.

 

Section 2.02.              Making the Advances.  (a) (A) Each Borrowing shall be
made on notice by the Borrower, given not later than (x) 10:00 a.m. (Local Time)
on the third Business Day prior to the proposed date of Borrowing in the case of
a Borrowing consisting of Eurocurrency Rate Advances or (y) 10:00 a.m. (Local
Time) on the Business Day prior to the proposed date of Borrowing in the case of
a Borrowing consisting of Base Rate Advances, to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier or other
electronic communication.  Each notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, including by telecopier
(or other electronic communication) in substantially the form of Exhibit A
hereto, specifying therein the requested (i) date of such Borrowing (which shall
be a Business Day), (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, (iv) initial Interest Period for such
Advance, if such Borrowing is to consist of Eurocurrency Rate Advances, and
(v) account or accounts in which the proceeds of the Borrowing should be
credited. Each Lender shall, before 1:00 p.m. (Local Time) on the Closing Date
make available for the account of its Applicable Lending Office to the
Administrative Agent at the applicable Administrative Agent’s Office, in same
day funds, such Lender’s ratable portion of such Borrowing.

 

(B) Notwithstanding the forgoing clause (A), if a Pre-Closing Funding Election
has been made, subject solely to the satisfaction (or waiver by the Required
Lenders) of the conditions set forth in Section 3.02 other than the Allergan
Acquisition Related Conditions, each Lender shall, before 1:00 p.m. (Local Time)
one Business Day prior to the proposed date of Borrowing set forth in the Notice
of Borrowing (such date the “Pre-Closing Funding Date”), fund into the
Pre-Closing Funding Account, in same day funds, such Lender’s ratable portion of
such Borrowing (such amounts, the “Pre-Closing Funded

 

26

--------------------------------------------------------------------------------



 

Amount”).  Each Lender authorizes the Administrative Agent to release all
amounts deposited by the Lenders into the Pre-Closing Funding Account and make
such funds available to the Borrower on the Closing Date subject solely to the
satisfaction (or waiver by the Required Lenders) of each of the Allergan
Acquisition Related Conditions on the Closing Date, whereupon the Administrative
Agent will make such funds available to the Borrower in immediately available
funds to the account or accounts specified by the Borrower to the Administrative
Agent in the Notice of Borrowing; provided that, (x) the “Pre-Closing Funding
Election” shall mean the election by the Borrower to cause the Pre-Closing
Funded Amount to be funded to the Pre-Closing Funding Account on the Pre-Closing
Funding Date, which election shall be set forth in or accompany a Notice of
Borrowing delivered not later than (i) 10:00 a.m. (Local Time) on the third
Business Day prior to the Pre-Closing Funding Date (in the case of Eurocurrency
Rate Advances) and (ii) 10:00 a.m. (Local Time) on the Business Day prior to the
Pre-Closing Funding Date (in the case of Base Rate Advances), (y) each Lender
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required under Section 3.02 to be consented
to or approved by or acceptable or satisfactory to a Lender, and to have
confirmed satisfaction with Section 3.02(g), in each case unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Pre-Closing Funding Date specifying its objection thereto and
(z) solely for the purpose of the foregoing authorization, receipt of the
certificates pursuant to Section 3.02(d)(B), Section 3.02(e)(i)(B) and
Section 3.02(e)(ii)(B) shall be deemed satisfaction of the applicable conditions
set forth in Section 3.02(d)(A), Section 3.02(e)(i)(A) or
Section 3.02(e)(ii)(A), as applicable, and the Administrative Agent shall be
fully allowed to rely on such certificates and shall not be liable for any
action taken in reliance on such certificate.  In the event the satisfaction (or
waiver by Required Lenders) of the conditions set forth in Section 3.02 does not
occur by 12:00 noon (Local Time) on the date that is two Business Days after the
Pre-Closing Funding Date (the “Return Date”), the Pre-Closing Funded Amount
shall be returned to the respective Lenders within one Business Day of the
Return Date, and the Borrower shall simultaneously therewith pay interest
accrued thereon from the Pre-Closing Funding Date to the Return Date, together
with any amounts due thereon pursuant to Section 2.02(c), calculated as if the
return of such funds was a prepayment of Advances in an equal principal amount
on the Return Date; provided that, for the avoidance of doubt, to the extent the
Pre-Closing Funded Amount has been returned to the Lenders in accordance with
this sentence, (i) the Borrower shall not be prohibited from submitting a
subsequent Notice of Borrowing in accordance with this Section 2.02 and (ii) the
Commitment of each Lender shall be determined without giving effect to such
Lender’s funding of the Pre-Closing Funded Amount.  The Borrower agrees that
interest shall accrue on the Pre-Closing Funded Amount from and including the
Pre-Closing Funding Date as if the Pre-Closing Funded Amount had been advanced
to the Borrower as an Advance hereunder; provided, that if a Pre-Closing Funding
Election has been made by the Borrower, no commitment fee pursuant to
Section 2.05(a) shall accrue on any date on which the Pre-Closing Funded Amount
is held in the Pre-Closing Funding Account.  For the avoidance of doubt, (x) the
funding of the Pre-Closing Funded Amount shall not constitute an Advance to (or
Borrowing by) the Borrower until such amount has been released to the Borrower
on the Closing Date in accordance with this Section 2.02(a), and (y) any return
of the Pre-Closing Funded Amount to the Lenders in accordance with this
Section 2.02(a) shall not constitute a prepayment of an Advance.  For the
purpose of this Section 2.02(a), the “Pre-Closing Funding Account” means an
account in the name of (i) the Administrative Agent or an Affiliate of the
Administrative Agent or (ii) a financial institution (in its capacity as escrow
agent) designated by the Administrative Agent and approved by the Borrower,
which account has been identified as the “Pre-Closing Funding Account” by notice
in writing from the Borrower to the Lenders, and which account shall have terms
reasonably satisfactory to the Administrative Agent and the Borrower and
“Allergan Acquisition Related Conditions” means the conditions set forth in
Sections 3.02(d), (e) and (f).

 

(b)                              Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurocurrency Rate Advances if
the obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may

 

27

--------------------------------------------------------------------------------



 

not be outstanding as part of more than twenty separate Borrowings (or such
additional Borrowings as may be agreed by the Administrative Agent in its
reasonable discretion).

 

(c)                      The Notice of Borrowing shall be revocable (if the
closing of the Allergan Acquisition is delayed) and binding on the Borrower.  In
the case of any Borrowing that the related Notice of Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any reasonable loss, cost or expense incurred by such Lender
(including amounts pursuant to Section 2.02(a)) as a result of any failure by
the Borrower to borrow on the date specified in the Notice of Borrowing
(including as a result of the failure of any conditions specified in such notice
to be satisfied or waived by the Borrower on such date or the applicable Notice
of Borrowing being revoked) or any failure by the Borrower to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

 

(d)                              Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to pay or to repay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is paid or repaid to the Administrative Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at the time
to Advances comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender shall pay to the Administrative
Agent such corresponding principal amount, such amount so paid shall constitute
such Lender’s Advance as part of such Borrowing for all purposes of this
Agreement.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(e)                               The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Advance on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(f)                                If any Lender makes available to the
Administrative Agent funds for any Advance to be made by such Lender as provided
herein, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions to such Borrowing are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

 

Section 2.03.              [Reserved].

 

28

--------------------------------------------------------------------------------



 

Section 2.04.              Fees. (a) Commitment Fee.  The Borrower shall pay, or
cause to be paid, to the Administrative Agent, for the account of each Lender
(other than a Defaulting Lender for such time as such Lender is a Defaulting
Lender), a non-refundable commitment fee calculated (in accordance with
Section 2.13(c)) on a daily basis at a rate per annum equal to the Applicable
Percentage for such date on the aggregate outstanding Commitments of each Lender
under the Bridge Facility as of such date, accruing commencing on the Fee Start
Date and payable in arrears on the Closing Date (with respect to all amounts
accrued to such date) or the earlier termination of the Commitments in full.

 

(b)                     Duration Fee.  The Borrower shall pay, or cause to be
paid, for the account of each Lender (other than a Defaulting Lender for such
time as such Lender is a Defaulting Lender) if the Advances have not been repaid
in full in cash on or prior to:

 

(i)                                  the 90th day after the Closing Date (or if
such day is not a Business Day, the next Business Day), a fully earned and
non-refundable duration fee equal to 0.50% of the aggregate principal amount of
the Advances outstanding on such date to the Administrative Agent for the
account of each Lender in accordance with its pro rata share of the Advances;

 

(ii)                              the 180th day after the Closing Date (or if
such day is not a Business Day, the next Business Day), a fully earned and
non-refundable duration fee equal to 0.75% of the aggregate principal amount of
the Advances outstanding on such date to the Administrative Agent for the
account of each Lender in accordance with its pro rata share of the Advances;
and

 

(iii)                          the 270th day after the Closing Date (or if such
day is not a Business Day, the next Business Day), a fully earned and
non-refundable duration fee equal to 1.00% of the aggregate principal amount of
the Advances outstanding on such date to the Administrative Agent for the
account of each Lender in accordance with its pro rata share of Advances.

 

(c)                      Signing Fee. The Borrower shall pay, or cause to be
paid, within one Business Day of the Effective Date, all fees and other amounts
due and payable by the Borrower to the Administrative Agent, the Lead Arrangers
and the Lenders under the Loan Documents or pursuant to any fee or similar
letters relating to the Loan Documents, in each case, payable on or prior to the
Effective Date and to the extent invoiced by the relevant person on or prior to
the Effective Date.

 

(d)                              Additional Fees.  The Borrower shall pay to the
Administrative Agent and Lead Arrangers for their account (or that of their
applicable Affiliate) such fees as may from time to time be agreed between the
Borrower and the Administrative Agent and/or Lead Arrangers.

 

(e)                               Calculation of Commitment.  For the avoidance
of doubt, with respect to the definition of “Mandatory Cancellation Event” and
the ability thereunder for the Borrower to provide notices and issue documents
to facilitate a switch from a Scheme to a Takeover Offer and vice versa, the
Commitment shall be deemed to be in effect until the end of the day on which the
applicable notice or issuance is required to but does not occur for the purposes
of calculating any fees under this Agreement or any fee letters related hereto.

 

Section 2.05.              Termination or Reduction of the Commitments;
Mandatory Prepayments.

 

(a)                      Mandatory Termination or Reduction of the Commitments.

 

(i)                                  In the event that the Borrower actually
receives any Net Cash Proceeds arising from any Equity Issuance or the Borrower
or any other member of the Consolidated Group actually receives any Net Cash
Proceeds arising from any Debt

 

29

--------------------------------------------------------------------------------



 

Issuance (other than a Debt Issuance under any committed term loan facility that
has reduced the Commitments hereunder pursuant to clause (ii) below) or Asset
Sale, in each case during the period commencing on the Effective Date and ending
on the Closing Date, then the Commitments then outstanding shall be
automatically reduced in an amount equal to 100% of such Net Cash Proceeds on
the date of receipt by the Borrower or, as applicable, any other member of the
Consolidated Group of such Net Cash Proceeds.  The Borrower shall promptly
notify the Administrative Agent of the receipt by the Borrower, or, as
applicable, any other member of the Consolidated Group, of such Net Cash
Proceeds from any Equity Issuance, Debt Issuance or Asset Sale, and such notice
shall be accompanied by a reasonably detailed calculation of the Net Cash
Proceeds received.  Notwithstanding the foregoing, mandatory commitment
reductions with respect to Net Cash Proceeds from Debt Issuances or Asset Sales
received by a Foreign Subsidiary shall not be required if and for so long as the
Borrower has determined in good faith that repatriation to the Borrower of such
Net Cash Proceeds would have adverse tax consequences (and, in the case of Debt
Issuances, such adverse tax consequences are material) or would violate
applicable local law or applicable organizational documents of such Subsidiary.

 

(ii)

 

(A)                           In the event that the Borrower or any of its
Subsidiaries enters into any committed term loan facility for the purpose of
financing the Transactions (including any New Term Loan Facility), automatically
upon the effectiveness of the definitive documentation for such term loan
facility (including any New Term Loan Facility) and, other than in respect of
any New Term Loan Facility, receipt by the Administrative Agent of a notice from
the Borrower that such term loan facility constitutes a Qualifying Term Loan
Facility, the Commitments then outstanding shall be reduced in an amount equal
to 100% of the committed amount under such New Term Loan Facility or other
Qualifying Term Loan Facility on the date of receipt by the Administrative Agent
of such notice.

 

(B)                            In the event that the Borrower or any of its
Subsidiaries enters into any committed revolving facility, the use of proceeds
of which includes financing a portion of the Transactions, automatically upon
the effectiveness of the definitive documentation for such revolving facility
and receipt by the Administrative Agent of a notice from the Borrower that such
revolving facility constitutes a Qualifying Revolving Facility, the Commitments
then outstanding shall be reduced in an amount equal to 100% of the commitments
under such Qualifying Revolving Facility that are subject to conditions
precedent to funding that are no less favorable to the Borrower than the
conditions set forth herein to the funding of the Bridge Facility (as determined
by the Borrower in its reasonable discretion) on the date of receipt by the
Administrative Agent of such notice.

 

(iii)                          Unless previously terminated, the Commitments
shall automatically terminate at 5:00 p.m. (Local Time) on the earlier of
(i) the date on which all of the Certain Funds Purposes have been achieved
without the making of any Advances and (ii) the time after a Mandatory
Cancellation Event occurs; provided that in any event the Commitments shall
terminate in full on the Closing Date after the proceeds of the Advances have
been made available to the Borrower.

 

(iv)                          All reductions of the Commitments pursuant to
Section 2.05(a)(i), (ii) and (iii) shall be made ratably to the Lenders’
individual Commitments.

 

(b)                     Optional Termination or Reduction of the Commitments. 
The Borrower shall have the right, upon at least three Business Days’ prior
written notice to the Administrative Agent, to terminate in

 

30

--------------------------------------------------------------------------------



 

whole or permanently reduce ratably in part the unused portions of the
Commitments of the Lenders; provided that each partial reduction shall be in an
aggregate amount of not less than $25,000,000 and an integral multiple of
$1,000,000 in excess thereof; provided, further that any such notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of a specific transaction, in which case such
notice may be revoked by the Borrower if such condition is not satisfied.

 

(c)                               Defaulting Lender Commitment Reductions.  The
Borrower may terminate the unused amount of the Commitments of any Lender that
is a Defaulting Lender upon not less than three Business Days’ prior written
notice to the Administrative Agent (which shall promptly notify such Defaulting
Lender), it being understood that notwithstanding such Commitment termination,
the provisions of Section 2.18(c) will continue to apply to all amounts
thereafter paid by the Borrower for the account of any Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination shall not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent or any
Lender may have against such Defaulting Lender.

 

Section 2.06.              Repayment of Advances.  The Borrower shall repay to
the Administrative Agent, for the ratable account of the Lenders on the Maturity
Date, the aggregate principal amount of all Advances made to the Borrower
outstanding on such date.

 

Section 2.07.              Interest on Advances. (a) Scheduled Interest.  The
Borrower shall pay interest on the unpaid principal amount of the Advance made
to it from the date of such Advance until such principal amount shall be paid in
full, at the following rates per annum:

 

(i)                                  Base Rate Advances.  During such periods as
such Advance is a Base Rate Advance, a rate per annum equal at all times to the
sum of (A) the Base Rate in effect from time to time and (B) the Applicable
Margin, payable in arrears quarterly on the last Business Day of each March,
June, September and December, during such periods and on the Maturity Date.

 

(ii)                              Eurocurrency Rate Advances.  During such
periods as such Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Advance to the sum of (A) the
Eurocurrency Rate for such Interest Period for such Advance and (B) the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

 

(b)                     Default Interest.  Upon the occurrence and during the
continuance of an Event of Default pursuant to Section 6.01(a), the
Administrative Agent shall, upon the request of the Required Lenders, require
the Borrower to pay interest (“Default Interest”), which amount shall accrue as
of the date of occurrence of the Event of Default, on (i) principal amounts that
are overdue, payable in arrears on the dates referred to in
Section 2.07(a)(i) or 2.07(a)(ii), at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such overdue amount
pursuant to Section 2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.07(a)(i); provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

 

31

--------------------------------------------------------------------------------



 

(c)                               Additional Interest on Eurocurrency Rate
Advances.  The Borrower shall pay to each Lender, so long as and to the extent
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of the Advance of such Lender made to the
Borrower that is a Eurocurrency Rate Advance, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (a) the Eurocurrency Rate
for the applicable Interest Period for such Advance from (b) the rate obtained
by dividing such Eurocurrency Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such Lender
shall as soon as practicable provide notice to the Administrative Agent and the
Borrower of any such additional interest arising in connection with such
Advance, which notice shall be conclusive and binding, absent demonstrable
error.

 

Section 2.08.              Interest Rate Determination.  (a) The Administrative
Agent shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of
Section 2.07(a)(i) or 2.07(a)(ii).

 

(b)                     If, prior to the commencement of any Interest Period for
any Eurocurrency Rate Advances, (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding absent manifest
error) that adequate and reasonable means (including, without limitation, by
means of an Interpolated Rate) do not exist for ascertaining the Eurocurrency
Rate for Dollars and such Interest Period or (ii) the Required Lenders notify
the Administrative Agent that the Eurocurrency Rate for Dollars and such
Interest Period for such Advances will not adequately and fairly reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances in Dollars for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders. 
Thereafter, until the Administrative Agent notifies the Borrower and the Lenders
that the circumstances causing such suspension no longer exist, any Eurocurrency
Rate Advances requested to be made, converted or continued as or into, as
applicable, Eurocurrency Rate Advances, in each case, shall (in the case of
conversions or continuations, on the last day of the then existing Interest
Period) be made, converted or continued as or into, as applicable, Base Rate
Advances.

 

(c)                               If the Borrower shall fail to select the
duration of any Interest Period for any Eurocurrency Rate Advances made to the
Borrower in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Eurocurrency Rate Advances will
automatically, on the last day of the then existing Interest Period therefor, be
continued as Eurocurrency Rate Advances with a one month Interest Period.

 

(d)                              [Reserved].

 

(e)                               Upon the occurrence and during the continuance
of any Event of Default, (i) each Eurocurrency Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, be Converted into
a Base Rate Advance (unless the Required Lenders otherwise consent) and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.

 

(f)                                Alternate Rate of Interest.  If at any time
the Administrative Agent determines (which determination shall be made by notice
to the Borrower and shall be conclusive and binding absent manifest error) that
(i) the circumstances set forth in Section 2.08(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.08(b)(i) have not arisen but either (w) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator

 

32

--------------------------------------------------------------------------------



 

that will continue publication of the Screen Rate), (x) the administrator of the
Screen Rate has made a public statement identifying a specific date after which
the Screen Rate will permanently or indefinitely cease to be published by it
(and there is no successor administrator that will continue publication of the
Screen Rate), (y) the supervisor for the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the Screen Rate or a governmental authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate may no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower may endeavor to establish an alternate rate of interest to LIBOR that
gives due consideration to the then evolving or prevailing market convention for
determining a rate of interest for similar syndicated loans in the United States
at such time, and may enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 9.01, in the case of any proposed
alternative rate of interest, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date that a copy of the amendment is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this Section 2.08(f) (but, in the case of the circumstances
described in clause (ii) of the first sentence of this Section 2.08(f), only to
the extent the Screen Rate for the applicable currency and such Interest Period
is not available or published at such time on a current basis), (x) any
Eurocurrency Rate Advances requested to be made, converted or continued as or
into, as applicable, Eurocurrency Rate Advances shall automatically (in the case
of conversions or continuations, on the last day of the then existing Interest
Period) be made, converted or continued as or into, as applicable, Base Rate
Advances and (y) any Notice of Borrowing that requests the making of a
Eurocurrency Rate Advance shall be ineffective.

 

Section 2.09.              Optional Conversion of Advances.  The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
11:00 a.m. (Local Time) on the third Business Day prior to the date of the
proposed Conversion (or in the case of a Conversion into Base Rate Advances, the
Business Day prior) and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances made to the Borrower of one Type comprising the same
Borrowing into Advances of the other Type (such notice, a “Notice of
Conversion”); provided, however, that any Conversion of Eurocurrency Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances, any Conversion of Base Rate
Advances into Eurocurrency Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.01 and no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b).  Each
such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion (which shall be a Business Day),
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurocurrency Rate Advances, the duration of the initial Interest Period for each
such Advance.  Each Notice of Conversion shall be irrevocable and binding on the
Borrower.

 

Section 2.10.              Optional and Mandatory Prepayments of Advances.

 

(a)                               Optional Prepayments.  The Borrower may, upon
written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the proposed prepayment, given not later than
11:00 a.m. (Local Time) on the date (which date shall be a Business Day) of such
proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 11:00 a.m. (Local Time) at least two Business Days
prior to the date of such proposed prepayment, in the case of a

 

33

--------------------------------------------------------------------------------



 

Borrowing consisting of Eurocurrency Rate Advances (or such later time as the
Administrative Agent, in its reasonable discretion, may agree to), and if such
notice is given, the Borrower shall, prepay the outstanding principal amount of
the Advances comprising part of the same Borrowing made to the Borrower in whole
or ratably in part, and in the case of any Eurocurrency Rate Advances, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount of $10,000,000 or $1,000,000 in excess thereof and
(ii) if any prepayment of a Eurocurrency Rate Advance is made on a date other
than the last day of an Interest Period for such Eurocurrency Rate Advance, the
Borrower shall also pay any amount owing pursuant to Section 9.04(c); and
provided, further, that, subject to clause (ii) of the immediately preceding
proviso, any such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of a specific
transaction, in which case such notice may be revoked by the Borrower if such
condition is not satisfied.

 

(b)                              Mandatory Prepayments.  In the event that the
Borrower actually receives any Net Cash Proceeds arising from any Equity
Issuance or the Borrower or any other member of the Consolidated Group actually
receives any Net Cash Proceeds arising from any Debt Issuance (other than a Debt
Issuance under any committed term loan facility that has reduced the Commitments
hereunder pursuant to Section 2.05(a)(ii) above) or Asset Sale, in each case
after the Closing Date, then the Borrower shall prepay the Advances in an amount
equal to 100% of such Net Cash Proceeds not later than three Business Days
following the receipt by the Borrower or any such Subsidiary of such Net Cash
Proceeds.  The Borrower shall promptly (and not later than the date of receipt
thereof) notify the Administrative Agent of the receipt by the Borrower or, as
applicable, any other member of the Consolidated Group, of such Net Cash
Proceeds from any Equity Issuance, Debt Issuance or Asset Sale, and such notice
shall be accompanied by a reasonably detailed calculation of the Net Cash
Proceeds.  Each prepayment of Advances shall be applied ratably and shall be
accompanied by accrued interest and fees on the amount prepaid to the date fixed
for prepayment, plus, in the case of any Eurocurrency Rate Advances, any amounts
due to the Lenders under Section 9.04(c).

 

Notwithstanding the foregoing, mandatory repayments with respect to Net Cash
Proceeds from Debt Issuances or Asset Sales received by a Foreign Subsidiary
shall not be required if and for so long as the Borrower has determined in good
faith that repatriation to the Borrower of such Net Cash Proceeds would have
adverse tax consequences (and, in the case of Debt Issuances, such adverse tax
consequence is material) or would violate applicable local law or the applicable
organizational documents of such Subsidiary.

 

Section 2.11.              Increased Costs.  (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any directive, guideline or request from
any central bank or other governmental authority including, without limitation,
any agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), in each case after the date hereof (or
with respect to any Lender (or the Administrative Agent), if later, the date on
which such Lender (or the Administrative Agent) becomes a Lender (or the
Administrative Agent)), there shall be any increase in the cost to any Lender or
the Administrative Agent of agreeing to make or making, funding or maintaining
Advances (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes as to which such Lender is indemnified under
Section 2.14, (ii) Excluded Taxes, or (iii) Other Taxes), then the Borrower
shall from time to time, upon demand by such Lender or the Administrative Agent
(with a copy of such demand to the Administrative Agent, if applicable), pay to
the Administrative Agent for the account of such Lender (or for its own account,
if applicable) additional amounts sufficient to compensate such Lender or the
Administrative Agent for such increased cost.  A certificate describing such
increased costs in reasonable detail delivered to the Borrower shall be
conclusive and binding for all purposes, absent demonstrable error.

 

34

--------------------------------------------------------------------------------



 

(b)                     If any Lender reasonably determines that compliance with
any law or regulation or any directive, guideline or request from any central
bank or other governmental authority including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), in each case promulgated or given after the date
hereof (or with respect to any Lender, if later, the date on which such Lender
becomes a Lender), affects or would affect the amount of capital, insurance or
liquidity required or expected to be maintained by such Lender or its Applicable
Lending Office or any corporation controlling such Lender and that the amount of
such capital, insurance or liquidity is increased by or based upon the existence
of such Lender’s commitment to lend hereunder and other commitments of this
type, the Borrower shall, from time to time upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital,
insurance or liquidity to be allocable to the existence of such Lender’s
Advances or commitment to lend hereunder.  A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(c)                               Notwithstanding anything in this Section 2.11
to the contrary, for purposes of this Section 2.11, (A) the Dodd Frank Wall
Street Reform and Consumer Protection Act and the rules and regulations issued
thereunder or in connection therewith or in implementation thereof, and (B) all
requests, rules, guidelines and directions promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
similar or successor agency, or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III) shall be deemed to have been
enacted following the date hereof (or with respect to any Lender, if later, the
date on which such Lender becomes a Lender).  Notwithstanding the foregoing in
this Section 2.11, no Lender shall demand compensation pursuant to this
Section 2.11(c) unless such Lender is generally making corresponding demands on
similarly situated borrowers in comparable credit facilities to which such
Lender is a party.

 

Section 2.12.              Illegality.  Notwithstanding any other provision of
this Agreement, (a) if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority, including without limitation, any agency of the European Union or
similar monetary or multinational authority, asserts that it is unlawful, for
such Lender or its Applicable Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or to fund or maintain Eurocurrency
Rate Advances hereunder, (i) each Eurocurrency Rate Advance of such Lender will
automatically, upon such notification, be Converted into a Base Rate Advance and
(ii) the obligation of such Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each
Eurocurrency Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and each Lender that the circumstances causing such
suspension no longer exist.

 

Section 2.13.              Payments and Computations.  (a) The Borrower shall
make each payment required to be made by it under this Agreement not later than
12:00 noon (Local Time) on the day when due in Dollars to the Administrative
Agent at the applicable Administrative Agent’s Office in same day funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or commitment fees or duration
fees ratably (other than amounts payable pursuant to Section 2.02(c), 2.07(c),
2.11, 2.14, 2.15 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount

 

35

--------------------------------------------------------------------------------



 

payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 9.07(c),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the assignor for amounts which have accrued to but
excluding the effective date of such assignment and to the assignee for amounts
which have accrued from and after the effective date of such assignment.  All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff.

 

(b)                     The Borrower hereby authorizes each Lender, if and to
the extent payment owed to such Lender by the Borrower is not made when due
hereunder, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due, unless otherwise agreed between the
Borrower and such Lender.

 

(c)                               All computations of interest based on the Base
Rate (to the extent based on the Prime Rate) shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
other computations of interest, and of commitment fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case, for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or such fees are payable.  Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(d)                              Except as otherwise set forth herein, whenever
any payment hereunder shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or commitment fee, as the case may be; provided, however, that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Advances to be made in the next following calendar month, such payment
shall be made on the immediately preceding Business Day.

 

(e)                               Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the NYFRB Rate.

 

Section 2.14.              Taxes.  (a) Any and all payments by or on behalf of
the Borrower under any Loan Document shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future Taxes, including levies, imposts, deductions, charges and withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and each Agent, (i) taxes imposed on (or measured by) its overall net income
(however denominated), franchise taxes, and branch profits taxes, in each case
only to the extent imposed by the jurisdiction under the laws of which such
Lender or such Agent, as the case may be, is organized or any political
subdivision thereof, by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof or as a result of a present or
former connection between such Lender and the jurisdiction imposing such Tax
(other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under,

 

36

--------------------------------------------------------------------------------



 

received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Advance or Loan Document), (ii) any branch
profits Taxes imposed by the United States, (iii) backup withholding Tax imposed
by the United States on payments by the Borrower to any Lender, (iv) any Tax
that is imposed by the United States by reason of such recipient’s failure to
comply with Section 2.14(f) and (v) any taxes imposed under FATCA, including as
a result of such recipient’s failure to comply with Section 2.14(f)(iv) (all
such excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments under any Loan Document being hereinafter
referred to as “Excluded Taxes”).  If the Borrower shall be required by
applicable law to deduct any Taxes from or in respect of any sum payable under
any Loan Document to any Lender or any Agent, (A) the Borrower shall make such
deductions and (B) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.  If the Borrower shall be required by applicable law to deduct any Taxes
other than Excluded Taxes from or in respect of any sum payable under any Loan
Document to any Lender or any Agent, the sum payable shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.14) such Lender or
such Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made.

 

(b)                     In addition, without duplication of any other obligation
set forth in this Section 2.14, the Borrower agrees to pay any present or future
stamp and documentary Taxes and any other excise or property Taxes, charges or
similar levies that arise from any payment made by it under any Loan Document or
from the execution, delivery or registration of, or performance under, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”), except to the extent such Other Taxes are Other Connection Taxes
imposed solely as a result of an assignment or the designation of a new
Applicable Lending Office.

 

(c)                               Without duplication of any other obligation
set forth in this Section 2.14, the Borrower shall indemnify each Lender and
each Agent for the full amount of Taxes (other than Excluded Taxes) and Other
Taxes (except to the extent such Other Taxes are Other Connection Taxes imposed
solely as a result of an assignment or the designation of a new Applicable
Lending Office) imposed on or paid by such Lender or such Agent, as the case may
be, in respect of Advances made to the Borrower and any liability (including,
without limitation, penalties, interest and expenses) arising therefrom or with
respect thereto.  This indemnification shall be made within 30 days from the
date such Lender or such Agent, as the case may be, makes written demand
therefor.

 

(d)                              Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(e) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate describing in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

(e)                               Within 30 days after the date of any payment
of Taxes or Other Taxes for which the Borrower is responsible under this
Section 2.14, the Borrower shall furnish to the Administrative Agent,

 

37

--------------------------------------------------------------------------------



 

at its address as specified pursuant to Section 9.02, the original or a
certified copy of a receipt evidencing payment thereof.

 

(f)                                Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.14(f)(i), (ii) or (iv) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

Without limiting the generality of the foregoing:

 

(i)                                  any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(ii)                              any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), but only if such Non-U.S. Lender is
legally entitled to do so, whichever of the following is applicable:

 

(A)                           executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party;

 

(B)                            executed originals of IRS Form W-8ECI;

 

(C)                            in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Non-U.S. Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10-percent shareholder” of either Borrower within the
meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code and two (2) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(D)                           to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a portfolio interest
certificate in compliance with

 

38

--------------------------------------------------------------------------------



 

Section 2.13(f)(ii)(C)(1), IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more partners of such Non-U.S. Lender are claiming
the portfolio interest exemption, such Non-U.S. Lender may provide a certificate
in compliance with Section 2.13(f)(ii)(C)(1) on behalf of such partner or
partners.

 

In addition, any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(iii)                          any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies, as shall be requested by the recipient) on or prior
to the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

 

(iv)                          if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this clause 2.14(f)(iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement; and

 

(v)                              the Administrative Agent shall provide the
Borrower with two duly completed copies of, if it is not a U.S. Person, IRS
Form W-8ECI or W-8BEN-E with respect to payments to be received by it as a
beneficial owner and IRS Form W-8IMY (together with required accompanying
documentation) with respect to payments to be received by it on behalf of the
Lenders, and shall update such forms periodically upon the reasonable request of
the Borrower.  In the event that the Administrative Agent is a U.S. Person, the
Administrative Agent shall provide the Borrower with two duly completed copies
of IRS Form W-9.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                               In the event that an additional payment is
made under Section 2.14(a) or 2.14(c) for the account of any Lender and such
Lender, in its sole discretion exercised in good faith, determines that it has
irrevocably received a refund of any Tax paid or payable by it in respect of or
calculated with

 

39

--------------------------------------------------------------------------------



 

reference to the deduction or withholding giving rise to such additional
payment, such Lender shall, to the extent that it determines that it can do so
without prejudice to the retention of the amount of such refund, pay to the
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding.  Nothing contained in this Section 2.14(g) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)                              [Reserved].

 

(i)                                  Each party’s obligations under this
Section 2.14 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

(j)                                  For purposes of this Section 2.14, the term
“applicable law” includes FATCA.

 

Section 2.15.              Sharing of Payments, Etc.  Subject to Section 2.18 in
the case of a Defaulting Lender, if any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(c), 2.07(c), 2.11, 2.14 or 9.04(c)) in excess of its ratable share
of payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (a) the amount of such Lender’s required
repayment to (b) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.  The provisions of this Section 2.15 shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement as in effect from time to time or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant permitted
hereunder.

 

Section 2.16.              Use of Proceeds.  The proceeds of the Advances shall
be available, and the Borrower agrees that it shall apply such proceeds, solely
towards Certain Funds Purposes.

 

Section 2.17.              Evidence of Debt.  (a) The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include (i) the date and
amount of each Borrowing made hereunder by the Borrower, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

40

--------------------------------------------------------------------------------



 

(b)                     Entries made reasonably and in good faith by the
Administrative Agent in the Register pursuant to clause (a) above shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from the Borrower to each Lender under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit, expand or otherwise affect
the obligations of the Borrower under this Agreement.

 

Section 2.18.              Defaulting Lenders.

 

(a)                      Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender (it
being understood that the determination of whether a Lender is no longer a
Defaulting Lender shall be made as described in Section 2.18(b)):

 

 (i)                              such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.04(a);

 

(ii)                              to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder, and the Commitment and the outstanding Advances of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender; and

 

(iii)                          the Borrower may at its sole expense and effort,
require such Defaulting Lender to assign and delegate its interests, rights and
obligations under this Agreement pursuant to Section 9.07.

 

(b)                     If the Borrower and the Administrative Agent agree in
writing in their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)                               Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.05 shall be applied at such time or
times as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this

 

41

--------------------------------------------------------------------------------



 

Agreement, as reasonably determined by the Administrative Agent; third, as the
Borrower may request, to be held in a deposit account and released pro rata in
order to satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or otherwise
pursuant to this Section 2.18(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

Section 2.19.              Mitigation.  (a) Each Lender shall promptly notify
the Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 2.11 or 2.14 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrower and the
Administrative Agent).  In furtherance of the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Borrower of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Lender’s good faith
judgment, be otherwise disadvantageous to such Lender.

 

(b)                     Notwithstanding any other provision of this Agreement,
if any Lender fails to notify the Borrower of any event or circumstance which
will entitle such Lender to compensation pursuant to Section 2.11 within 180
days after such Lender obtains knowledge of such event or circumstance, then
such Lender shall not be entitled to compensation from the Borrower for any
amount arising prior to the date which is 180 days before the date on which such
Lender notifies the Borrower of such event or circumstance.

 

ARTICLE 3
CONDITIONS TO EFFECTIVENESS AND LENDING; CERTAIN FUNDS PERIOD

 

Section 3.01.              Conditions Precedent to Effective Date.  This
Agreement shall become effective on and as of the first date on which the
following conditions precedent have been satisfied (with the Administrative
Agent acting reasonably in assessing whether the conditions precedent have been
satisfied) (or waived by the Required Lenders):

 

(a)                               The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement and the other Loan Documents signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include .pdf or facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                              [Reserved.]

 

(c)                               [Reserved.]

 

42

--------------------------------------------------------------------------------



 

(d)                              The Administrative Agent shall have received on
or before the Effective Date, one or more certificates of the Borrower signed by
a Responsible Officer:

 

  (i)                          Certifying that no Default or Event of Default
shall have occurred or would occur and be continuing on the Effective Date;

 

 (ii)                          Certifying that the representations and
warranties contained in Article 4 are true and correct in all material respects
on and as of the Effective Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date and except where such representations and
warranties expressly relate to the Closing Date, in which case such
representations and warranties shall not be required to be made on the Effective
Date); and

 

(iii)                          Enclosing:

 

(A)                           Copies of the Borrower’s charter and by-laws,
certified in each instance by its Secretary, Assistant Secretary or any other
Responsible Officer of the Borrower; and

 

(B)                            Copies of the resolutions or similar authorizing
documentation of the governing body of the Borrower authorizing the execution
and delivery of the Loan Documents, certified by its Secretary or Assistant
Secretary or any other Responsible Officer of the Borrower.

 

(e)                      The Administrative Agent shall have received on or
before the Effective Date, each dated on or, as applicable, prior to such date:

 

  (i)                          A good standing certificate or similar
certificate dated a date reasonably close to the Effective Date from the
jurisdiction of formation of the Borrower;

 

 (ii)                          A customary certificate of the Secretary,
Assistant Secretary or another Responsible Officer of the Borrower certifying
the names and true signatures of the Borrower’s officers authorized to sign this
Agreement and the other documents to be delivered by the Borrower hereunder; and

 

(iii)                          A favorable opinion letter of Kirkland & Ellis
LLP in form and substance reasonably satisfactory to the Administrative Agent. 
The Borrower hereby requests such counsel to deliver such opinion.

 

(f)         The Administrative Agent shall have received a copy, certified by
the Borrower and signed by a Responsible Officer as true and complete, of:

 

  (i)                          the Agreed Form of Scheme Press Announcement; and

 

 (ii)                          the executed Transaction Agreement.

 

(g)        The Administrative Agent shall have received, at least 3 Business
Days prior to the Effective Date, so long as requested no less than 10 Business
Days prior to the Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your

 

43

--------------------------------------------------------------------------------



 

customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case relating to the Borrower.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived by the Required Lenders), and such notice shall be
conclusive, binding and final.

 

Section 3.02.              Conditions Precedent to Pre-Closing Funding Date
and/or Closing Date.  Subject to Section 2.02, each of the occurrence of the
Pre-Closing Funding Date or the Closing Date, as applicable, and the obligation
of each Lender to fund its Pre-Closing Funded Amount on the Pre-Closing Funding
Date or to make an Advance on the Closing Date, as applicable, is subject to the
satisfaction (or waiver by the Required Lenders) of the following conditions:

 

(a)                      The Effective Date shall have occurred (it being
understood and agreed that the Effective Date occurred on June 25, 2019 and this
condition has been satisfied).

 

(b)                              As of the Closing Date (or, if applicable, the
Pre-Closing Funding Date), if the Allergan Acquisition is effected by way of a
Scheme, the Administrative Agent shall have received:

 

  (i)                          a certificate of the Borrower signed by a
Responsible Officer certifying:

 

(1)                              the date on which the Scheme Circular was
posted to the shareholders of Allergan;

 

(2)                              the date on which the Scheme Press Announcement
was issued; and

 

(3)                              the date on which the High Court has sanctioned
the Scheme; and

 

 (ii)                          a copy of the Scheme Circular, certified as a
true and correct copy by a Responsible Officer of the Borrower; and

 

(iii)                          a copy of the Scheme Press Announcement,
certified as a true and correct copy by a Responsible Officer of the Borrower.

 

(c)                      As of the Closing Date (or, if applicable, the
Pre-Closing Funding Date), if the Allergan Acquisition is effected by way of a
Takeover Offer, the Administrative Agent shall have received:

 

(i)                                  a certificate of the Borrower signed by a
Responsible Officer certifying:

 

(1)                              the date on which the Takeover Offer Document
was posted to the shareholders of Allergan; and

 

(2)                              the date on which the Offer Press Announcement
was issued; and

 

(ii)                              a copy of the Takeover Offer Document,
certified as a true and correct copy by a Responsible Officer of the Borrower;
and

 

(iii)                          a copy of the Offer Press Announcement, certified
as a true and correct copy by a Responsible Officer of the Borrower.

 

44

--------------------------------------------------------------------------------



 

(d)                     On the Closing Date (A) (x) no Certain Funds Default is
continuing or would result from the proposed Borrowing and (y) the Certain Funds
Representations are true and correct (or, if a Certain Funds Representation does
not include a materiality concept, true and correct in all material respects) as
of such date and (B) the Administrative Agent shall have received a certificate
of the Borrower signed by a Responsible Officer certifying as to the
satisfaction of the condition set forth in the foregoing clause (A);

 

(e)                               Where (i)(A) the Allergan Acquisition is
effected by way of a Scheme, the Allergan Acquisition shall have been, or
substantially concurrently with the occurrence of the Closing Date shall be
consummated in all material respects in accordance with the terms and conditions
of both the Transaction Agreement and the Scheme Documents (it being understood
that substantially concurrently shall permit the payment of cash component of
the Scheme Consideration being made within 14 days after the Scheme Effective
Date) without giving effect to any amendment to the Scheme Documents or waiver
thereof (except as permitted by Section 5.01(j)(i)) and (B) the Administrative
Agent shall have received a certificate of the Borrower signed by a Responsible
Officer certifying (1) as to the satisfaction of the condition set forth in the
preceding clause (i)(A) and (2) attaching a copy of the Court Order, a copy of
the Required EGM Resolutions, minute required by Section 86 of the Irish
Companies Act to be filed with the Companies Registration Office and the
Certificate of Registration in relation to the reduction in share capital
involved in the Scheme, in each case, certified as a true and correct copy
received from Allergan or (ii)(A) the Allergan Acquisition is effected by way of
a Takeover Offer, the Takeover Offer has been, or substantially concurrently
with the occurrence of the Closing Date shall be consummated in all material
respects in accordance with the terms and conditions of the Transaction
Agreement and the Takeover Offer Document and shall have become unconditional in
all respects in accordance with the terms of the Transaction Agreement and the
Takeover Offer Document (it being understood that substantially concurrently
shall permit the payment of cash consideration for the tendered Allergan Shares
being made within 14 days of the Unconditional Date) without giving effect to
any amendment to the Takeover Offer Document or waiver thereof (except as
permitted by Section 5.01(k)(i)) and (B) the Administrative Agent shall have
received a certificate of the Borrower signed by a Responsible Officer
certifying as to the satisfaction of the condition set forth in the preceding
clause (ii)(A).

 

(f)                                All fees and other amounts then due and
payable by the Borrower to the Administrative Agent, the Lead Arrangers and the
Lenders under the Loan Documents or pursuant to any fee or similar letters
relating to the Loan Documents shall be paid, to the extent invoiced by the
relevant person at least three Business Days prior to the Pre-Closing Funding
Date or the Closing Date, as applicable.

 

(g)                               As of the Pre-Closing Funding Date or the
Closing Date, as applicable, solely with respect to the applicable Lender
(without affecting the condition to any other Lender’s funding obligation
hereunder), there shall not be in effect any applicable law or order in any
jurisdiction of competent authority that permanently enjoins, prevents or
prohibits the performance of its funding obligation under Section 2.01 (and the
Lender agrees that it shall use commercially reasonable efforts to assign its
Commitments to an Affiliate of such Lender that is not subject to such
enjoinment, prevention or prohibition (to the extent not, in such Lender’s good
faith judgment, otherwise disadvantageous to such Lender)).

 

(h)                              The Administrative Agent shall have received a
Notice of Borrowing in accordance with Section 2.02.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date as soon as practicable upon its occurrence, and such notice shall
be conclusive, binding and final.

 

Section 3.03.              Actions by Lenders During the Certain Funds Period.

 

45

--------------------------------------------------------------------------------



 

During the Certain Funds Period and notwithstanding (i) any provision to the
contrary in the Loan Documents or (ii) that any condition set out in
Section 3.01 may subsequently be determined to not have been satisfied or any
representation or warranty given on the Effective Date was incorrect in any
respect, none of the Lenders nor the Agents shall, unless a Certain Funds
Default has occurred and is continuing or would result from a proposed
Borrowing, be entitled to:

 

  (i)                          cancel any of its Commitments;

 

 (ii)                          (x) rescind, terminate, repudiate, claim
invalidity of or cancel the Loan Documents or the Commitments, (y) exercise any
similar right or remedy or (z) make or enforce any claim under the Loan
Documents it may have to the extent, in this clause (z), to do so would prevent,
delay, limit or adversely impact the making of an Advance for Certain Funds
Purposes;

 

(iii)                          refuse to participate in the making of an Advance
(or the funding of its Pre-Closing Funded Amount on the Pre-Closing Funding
Date, if applicable) for Certain Funds Purposes unless the applicable conditions
set forth in Section 3.02 have not been satisfied (or waived by the Required
Lenders) as of the applicable date;

 

(iv)                          exercise any right of set-off or counterclaim in
respect of an Advance (or the funding of its Pre-Closing Funded Amount on the
Pre-Closing Funding Date, if applicable) to the extent to do so would prevent,
delay, limit or adversely impact the making of an Advance for Certain Funds
Purposes; or

 

 (v)                          cancel, accelerate or cause repayment or
prepayment of any amounts owing under any Loan Document;

 

provided that immediately upon the expiry of the Certain Funds Period, but
subject to any limitations set forth herein, including with respect to the
Borrower’s remedies prior to the Clean-up Date, all such rights, remedies and
entitlements shall be available to the Lenders and the Agents notwithstanding
that they may not have been used or been available for use during the Certain
Funds Period.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Section 4.01.              Representations and Warranties.  The Borrower
represents and warrants on the Effective Date and on the Closing Date,
respectively, as follows:

 

(a)                      The Borrower is duly organized, validly existing and in
good standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization.

 

(b)                              The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents to which it is a party,
(i) are within the Borrower’s organizational powers, (ii) have been duly
authorized or ratified by all necessary organizational action of the Borrower
and (iii) do not contravene (A) the Borrower’s charter or by-laws or (B) any
law, regulation or contractual restriction binding on or affecting the Borrower,
except, in the case of clause (iii)(B), as would not be reasonably expected to
have a Material Adverse Effect.

 

(c)                               No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by the Borrower
of this Agreement and the consummation of the transactions contemplated hereby.

 

46

--------------------------------------------------------------------------------



 

(d)        This Agreement and the other Loan Documents have been duly executed
and delivered by the Borrower.  This Agreement and the other Loan Documents are
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with its terms, except as affected by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.

 

(e)        Each of the Previously Delivered Financial Statements (to the
Borrower’s knowledge as of the Effective Date with respect to the financial
statements of Allergan) present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and Allergan, as applicable, and their respective Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
except as may be indicated in the notes thereto and subject to year-end audit
adjustments and the absence of footnotes in the case of unaudited financial
statements.

 

(f)        There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrower, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (i) would reasonably
be expected to have a Material Adverse Effect (other than the litigations
disclosed pursuant to the Borrower’s Form 10-K for the fiscal year ended
December 31, 2018, any litigations disclosed on Schedule 4.01(f)) and, in the
case of the representation and warranty to be made on the Closing Date, the
litigations disclosed pursuant to Allergan’s Form 10-K for the fiscal year ended
December 31, 2018) or (ii) would adversely affect the legality, validity and
enforceability of any material provision of this Agreement in any material
respect.

 

(g)        Immediately following the application of the proceeds of the Advances
on the Closing Date, not more than 25% of the value of the assets of the
Borrower will be Margin Stock.

 

(h)

 

(i)         All written information (other than the Projections) concerning the
Borrower, Allergan and their Subsidiaries and the transactions contemplated
hereby or otherwise prepared by or on behalf of the Borrower and its
Subsidiaries and furnished by such Persons to the Agents or the Lenders prior to
the Effective Date in connection with the negotiation of, or pursuant to the
terms of, this Agreement, when taken as a whole (and with respect to information
regarding the Allergan Group, to the Borrower’s knowledge as of the Effective
Date), was true and correct in all material respects as of the date when
furnished by such Person to the Agents or the Lenders and did not, taken as a
whole, when so furnished contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.  The
Projections and estimates and information of a general economic nature prepared
by or on behalf of the Borrower or its Subsidiaries and that have been furnished
by such Person to any Lenders or the Administrative Agent prior to the Effective
Date in connection with the transactions contemplated hereby were prepared in
good faith based upon assumptions believed by such Person to be reasonable as of
the date of such Projections (it being understood that actual results may vary
materially from the Projections).

 

(ii)        Since December 31, 2018, except to the extent disclosed in any
Annual Report on Form 10-K, Quarterly Report on Form 10-Q or Current Report on
Form 8-K, in each case filed by the Borrower with the Securities and Exchange
Commission after such date and on or prior to the Effective Date, there has not
occurred any event or condition that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

47

--------------------------------------------------------------------------------



 

(i)      No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.

 

(j)         As of the last annual actuarial valuation date prior to the
Effective Date, the Borrower’s Pension Plan was not in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code) and no other Plan was
in at-risk status (as defined in Section 430(i)(4) of the Internal Revenue
Code), and since such annual actuarial valuation date there has been no material
adverse change in the funding status of any Plan that would reasonably be
expected to cause such Plan to be in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code).

 

(k)        Neither the Borrower nor any ERISA Affiliate (i) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(ii) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA) or
has been determined to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA).

 

(l)         (i) The operations and properties of the Consolidated Group comply
in all respects with all applicable Environmental Laws and Environmental Permits
except to the extent that the failure to so comply, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (ii) all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without any ongoing obligations or costs
except to the extent that such non-compliance, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

 

(m)       (i) None of the properties currently or formerly owned or operated by
a member of the Consolidated Group is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list or, to the best
knowledge of the Borrower, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrower, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)        No member of the Consolidated Group is undertaking, and no member of
the Consolidated Group has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or

 

48

--------------------------------------------------------------------------------



 

pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
a member of the Consolidated Group have been disposed of in a manner that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(o)        No member of the Consolidated Group is an “investment company”, or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended).

 

(p)        The Advances and all related obligations of the Borrower under this
Agreement rank pari passu with all other unsecured obligations of the Borrower
that are not, by their terms, expressly subordinate to the obligations of the
Borrower hereunder.

 

(q)        The proceeds of the Advances will be used in accordance with
Section 2.16.

 

(r)        No member of the Consolidated Group or any of their respective
officers or directors (a) have violated or is in violation of, in any material
respects, or has engaged in any conduct or dealings that would be sanctionable
under any applicable material anti- money laundering law or any Sanctions or
(b) is an Embargoed Person; provided that if any member of the Consolidated
Group (other than the Borrower) becomes an Embargoed Person pursuant to clause
(b)(iii) of the definition thereof as a result of a country or territory
becoming subject to any applicable Sanctions program after the Effective Date,
such Person shall not be an Embargoed Person so long as (x) the Borrower is
taking reasonable steps to either obtain an appropriate license for transacting
business in such country or territory or to cause such Person to no longer
reside, be organized or chartered or have a place of business in such country or
territory and (y) such Person’s residing, being organized or chartered or having
a place of business in such country or territory would not be reasonably
expected to have a Material Adverse Effect.  The Consolidated Group have adopted
and maintain policies and procedures designed to ensure compliance and are
reasonably expected to continue to ensure compliance with Sanctions.

 

(s)        No member of the Consolidated Group is in violation, in any material
respects, of any applicable law, relating to anti-corruption (including the FCPA
and the United Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the USA PATRIOT ACT, the
United Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime
and Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom Terrorism (United Nations Measures) Order of
2009 and the United Kingdom Terrorist Asset-Freezing etc.  Act of 2010).  The
Consolidated Group have adopted and maintain policies and procedures designed to
ensure compliance and are reasonably expected to continue to ensure compliance
with Anti-Corruption Laws.

 

(t)         The Borrower (a) will not use the proceeds of any Advances, and
(b) will ensure and will cause each other member of the Consolidated Group to
ensure, and, to their knowledge, their respective officers, employees, directors
and agents (in their capacity as officers, employees, directors or agents,
respectively, of the Borrower or another member of the Consolidated Group), will
ensure, that the proceeds of any Advances will not be used by such Persons, in
each case of clause (a) and (b), (i) to fund any activities or business of or
with any Embargoed Person, or in any country or territory, that at the time of
such funding is the target of any Sanctions, (ii) in any other manner that would
result in a violation of any Sanctions by the Agents, Lenders, the Borrower or
any member of the Consolidated Group or (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws.

 

49

--------------------------------------------------------------------------------



 

(u)        As of the Closing Date, (a) the release of the Scheme Press
Announcement (if the Allergan Acquisition is consummated by way of a Scheme),
and the posting of the Scheme Documents (if the Allergan Acquisition is
consummated by way of a Scheme) or the Takeover Offer Document (if the Allergan
Acquisition is consummated by way of a Takeover Offer), as applicable, has been
duly authorized or ratified by the Borrower and (b) each of the obligations of
the Borrower under the Takeover Offer Document or Scheme Document (as
applicable) constitutes the legal, valid and binding obligation of the Borrower,
except as may be limited by (i) bankruptcy, insolvency, examination or other
similar laws affecting the rights and remedies of creditors generally and
(ii) general principals of equity.

 

(v)        As of the Closing Date, (a) if the Allergan Acquisition is
consummated by way of a Scheme, the Scheme Documents, taken as a whole, (i) do
not contain any statement by or on behalf of the Borrower which is materially
untrue or omit any material information in light of the circumstances in which
they are delivered which makes any statement by or on behalf of the Borrower
materially misleading and (ii) taken as a whole, contain all the material terms
of the Scheme and (b) if the Allergan Acquisition is consummated by way of a
Takeover Offer, the Offer Documents, taken as a whole, (i) do not contain any
statement by or on behalf of the Borrower which is materially untrue or omit any
material information in light of the circumstances in which they are delivered
which makes any statement by or on behalf of the Borrower materially misleading
and (ii) taken as a whole, contain all the material terms of the Takeover Offer.

 

ARTICLE 5
COVENANTS

 

Section 5.01.    Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will:

 

(a)      Compliance with Laws, Etc.  Comply, and cause each member of the
Consolidated Group to comply, with all applicable laws, rules, regulations and
orders (such compliance to include, without limitation, compliance with ERISA
and Environmental Laws), except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(b)        Payment of Taxes, Etc.  Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(c)        Maintenance of Insurance.  Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

 

(d)        Preservation of Existence, Etc.  Do, or cause to be done, all things
necessary to preserve and keep in full force and effect its (i) existence and
(ii) rights (charter and statutory) and franchises; provided, however, that the
Borrower may consummate any merger or consolidation permitted under
Section 5.02(b); and provided, further that the Borrower shall not be required
to preserve any such right or franchise if the management of the Borrower shall
determine that the preservation thereof is no longer

 

50

--------------------------------------------------------------------------------



 

desirable in the conduct of the business of the Borrower and that the loss
thereof is not disadvantageous in any material respect to the Lenders.

 

(e)        Visitation Rights.  At any reasonable time and from time to time
during normal business hours (but not more than once annually if no Event of
Default has occurred and is continuing), upon reasonable notice to the Borrower,
permit the Administrative Agent or any of the Lenders, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account, and visit the properties, of the Consolidated
Group, and to discuss the affairs, finances and accounts of the Consolidated
Group with any of the members of the senior treasury staff of the Borrower.

 

(f)        Keeping of Books.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the
Consolidated Group, in all material respects, and sufficient to permit the
preparation of financial statements in accordance with GAAP.

 

(g)        Maintenance of Properties, Etc.  Cause all of its properties that are
used or useful in the conduct of its business or the business of any member of
the Consolidated Group to be maintained and kept in good condition, repair and
working order and supplied with all necessary equipment, and cause to be made
all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except, in each case, where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

 

(h)        Transactions with Affiliates.  Conduct, and cause each member of the
Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
provisions of this Section 5.01(h) shall not apply to the following:

 

(i)         the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

(ii)        payment of, or other consideration in respect of, compensation to,
the making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

 

(iii)       transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth on Schedule
5.01(h);

 

(iv)       transactions with joint ventures for the purchase or sale of property
or other assets and services entered into in the ordinary course of business and
in a manner consistent with past practices;

 

(v)        transactions ancillary to or in connection with the Transactions;

 

51

--------------------------------------------------------------------------------



 

(vi)       transactions approved by a majority of Disinterested Directors of the
Borrower or of the relevant member of the Consolidated Group in good faith; or

 

(vii)      any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrower (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is (a) in the good faith determination of the Borrower
qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or the relevant member of the Consolidated
Group, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

(i)      Reporting Requirements.  Furnish to the Administrative Agent for
further distribution to the Lenders:

 

(i)         as soon as available and in any event within 50 days after the end
of each of the first three quarters of each fiscal year of the Borrower, a
Consolidated balance sheet of the Consolidated Group as of the end of such
quarter and Consolidated statements of earnings and cash flows of the
Consolidated Group for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified by the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year end audit adjustments);

 

(ii)        as soon as available and in any event within 100 days after the end
of each fiscal year of the Borrower, a copy of the annual audit report for such
year for the Consolidated Group, containing a Consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year and Consolidated statements
of earnings and cash flows of the Consolidated Group for such fiscal year, in
each case accompanied by an unqualified opinion or an opinion reasonably
acceptable to the Required Lenders by Ernst & Young LLP or other independent
public accountants of recognized national standing;

 

(iii)       simultaneously with each delivery of the financial statements
referred to in subclauses (i) and (ii) of this Section 5.01(i), a certificate of
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Borrower to
cure such Default or Event of Default), including, if such covenant is tested at
such time, setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03;

 

(iv)       as soon as possible and in any event within five days after any
Responsible Officer of the Borrower shall have obtained actual knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the Chief Financial Officer, the Controller or the Treasurer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;

 

(v)        promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders, in their capacity as
such, and copies of all reports and registration statements that members of the
Consolidated Group file with the SEC or any national securities exchange;

 

52

--------------------------------------------------------------------------------



 

(vi)       promptly after a Responsible Officer of the Borrower obtains
knowledge of the commencement thereof, notice of all actions, suits,
investigations, litigations and proceedings before any court, governmental
agency or arbitrator affecting the Consolidated Group of the type described in
Section 4.01(f)(ii); and

 

(vii)      such other information respecting the Consolidated Group as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the SEC at http://www.sec.gov (and a confirming electronic
correspondence is delivered or caused to be delivered by the Borrower to the
Administrative Agent providing notice of such availability).  The Borrower
hereby acknowledges that the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on DebtDomain or another similar secure electronic
system.

 

(j)      Scheme Undertakings.  From the Effective Date to the Closing Date, or,
if earlier, until the Borrower has elected to switch to a Takeover Offer
pursuant to Section 3.6 of the Transaction Agreement:

 

(i)         Terms of the Scheme.  The Borrower will ensure that (A) any
variation of the terms and conditions of the Scheme Circular from the terms and
conditions of the Agreed Form of Scheme Press Announcement delivered to the
Administrative Agent on the Effective Date and (B) any amendment or waiver of
any terms and conditions in the Scheme or any Scheme Document shall not, in each
case of clauses (A) and (B), be materially adverse to the interests of the
Lenders in their capacities as such, taken as a whole, unless the Administrative
Agent (but not any Lender) has approved such variation, amendment or waiver in
writing (which approval may be in the form of an email confirmation from the
Administrative Agent (or its counsel on its behalf) and shall not be
unreasonably withheld, delayed or conditioned) or such variations, amendments or
waivers are required by the Takeover Panel, the Takeover Rules, the SEC or the
High Court or under any applicable law or regulation; provided that the Borrower
shall not increase the Cash Consideration for the Allergan Shares pursuant to
the Scheme from the Cash Consideration set forth in the Transaction Agreement as
in effect on the Effective Date; except that (x) an increase of Cash
Consideration by less than 10% shall be permitted (and any increase in the Cash
Consideration for the Allergan Shares by 10% or more shall require the consent
of the Administrative Agent (but not any Lender)) and (y) any increase in Cash
Consideration is permitted to the extent such increase is funded entirely
(directly or indirectly) by the subscription for Equity Interests in the
Borrower, or by the incurrence of any Debt that would not constitute a Debt
Issuance, or cash on hand at the Borrower or any member of the Consolidated
Group and any increase in any non-cash consideration shall not be deemed to be
adverse to the interests of the Lenders.

 

(ii)        Dispatch of Scheme Circular. The Borrower will use reasonable
endeavors to procure that the Scheme Circular is dispatched to the Allergan
shareholders as soon as reasonably practicable after approval by the Takeover
Panel and the SEC, to the extent such approval is required.

 

(iii)       Progress of Scheme.  The Borrower will use commercially reasonable
efforts to keep the Administrative Agent reasonably informed as to any material
developments in relation to the Scheme and promptly on request provide the
Administrative Agent with material

 

53

--------------------------------------------------------------------------------



 

information as to the progress of the Scheme and with any material information
(subject to applicable legal and regulatory restrictions on disclosure thereof)
in relation to the Scheme and will notify the Administrative Agent promptly
following it becoming aware that the Court Order has been issued.

 

(iv)       Implementation of the Scheme.  The Borrower shall:

 

(A)      not take any action (and procure, so far as it is legally able to do
so, that no person, acting in concert with it takes any action) which would
compel it (or any person acting in concert with it) to make a mandatory offer to
shareholders of Allergan under Rule 9 of the Takeover Rules;

 

(B)      comply in all material respects with its obligations under the Scheme
and the Scheme Documents; and

 

(C)      comply in all material respects with its obligations under the Irish
Companies Act and the Takeover Rules, subject to any applicable waivers by the
Takeover Panel.

 

(k)     Takeover Undertakings.  At any time after the Borrower has elected to
convert the Scheme to a Takeover Offer pursuant to Section 3.6 of the
Transaction Agreement, which election shall be immediately notified to the
Administrative Agent by a written notice (“Offer Conversion Notice”):

 

(i)         Terms of the Takeover Offer Document: The Borrower will ensure that
(A) any variation of the terms and conditions of the Takeover Offer Document
from the terms and conditions of the Agreed Form of Scheme Press Announcement
delivered to the Administrative Agent on the Effective Date and (B) any
amendment or waiver of any terms and conditions in the Takeover Offer or the
Takeover Offer Document shall not, in each case of clauses (A) and (B), be
materially adverse to the interests of the Lenders in their capacities as such,
taken as a whole, unless the Administrative Agent (but not any Lender) has
approved such variation, amendment or waiver  in writing (which approval may be
in the form of an email confirmation from the Administrative Agent (or its
counsel on its behalf) and shall not be unreasonably withheld, delayed or
conditioned) or such variations, amendments or waivers are required by the
Takeover Panel, the Takeover Rules, the SEC or the High Court or under any
applicable law or regulation; provided that (1) the Borrower shall not increase
the cash consideration for the Allergan Shares in a Takeover Offer from the Cash
Consideration set forth in the Transaction Agreement as in effect on the
Effective Date; except that (x) an increase of cash consideration for the
Allergan Shares in a Takeover Offer by less than 10% shall be permitted (and any
increase in the cash consideration for the Allergan Shares in a Takeover Offer
by 10% or more shall require the consent of the Administrative Agent (but not
any Lender)), (y) any increase in cash consideration in a Takeover Offer shall
be permitted to the extent such increase is funded entirely (directly or
indirectly) by the subscription for Equity Interests in the Borrower, or by the
incurrence of any Debt that would not constitute a Debt Issuance or cash on hand
at the Borrower or any member of the Consolidated Group and any increase in any
non-cash consideration or any decrease in the cash consideration in a Takeover
Offer shall not be deemed to be adverse to the interests of the Lenders to the
extent, in the case of any decrease, that any such reduction in the cash
consideration shall have been allocated to a reduction of the commitments under
the Bridge Facility and (2) any change to the Takeover Offer that would reduce
the minimum acceptance level of Allergan Shares to which the Takeover Offer
relates to less than 80% shall be deemed materially adverse to the interests of
the Lenders and the Administrative Agent.

 

54

--------------------------------------------------------------------------------



 

(ii)        Issue of the Takeover Offer Document: The Borrower shall use
commercially reasonable efforts to dispatch the Takeover Offer Document as soon
as reasonably practicable after approval by the Takeover Panel and the SEC.

 

(iii)       Progress of the Takeover Offer: The Borrower shall keep the
Administrative Agent reasonably informed as to the progress of the Takeover
Offer and any market purchases of Allergan Shares made, and provide the
Administrative Agent with such material information (subject to applicable legal
and regulatory restrictions on disclosure thereof) in respect of the Takeover
Offer as the Administrative Agent may reasonably request.

 

(iv)       Implementation of the Takeover Offer: The Borrower shall:

 

(A)      not take any action (and procure, so far as it is legally able to do
so, that no person acting in concert with it takes any action) which would
compel it to make a mandatory offer to shareholders of Allergan under Rule 9 of
the Takeover Rules;

 

(B)      comply in all material respects with its obligations under the Takeover
Offer and the Takeover Offer Document;

 

(C)      comply in all material respects with its obligations under the Irish
Companies Act and the Takeover Rules, subject to any applicable waivers by the
Takeover Panel;

 

(D)      not declare the Takeover Offer unconditional unless (i) it has achieved
an acceptance level of at least 80% of each class of Allergan Shares to which
the Takeover Offer relates and (ii) the Borrower has become entitled under the
Squeeze Out Procedures to issue a Squeeze Out Notice; and

 

(E)      not (unless the Unconditional Date shall have occurred) extend the
Takeover Offer beyond 81 days from the date on which the Takeover Offer Document
are published, unless required to do so by the Takeover Rules, the Takeover
Panel, any applicable law or regulation, any applicable stock exchange or any
applicable governmental or other regulatory authority.

 

(v)        Completion of Purchase of Remaining Shares in Allergan. Within 14
days of the date on which the Borrower has (i) by virtue of the Takeover Offer
acquired, or unconditionally contracted to acquire, not less than 80% in value
of the Allergan Shares and (ii) become entitled under the Squeeze Out Procedures
to issue a Squeeze Out Notice, the Borrower shall:

 

(A)      give notice to all the remaining Allergan Shareholders that it intends
to acquire their shares pursuant to the Squeeze Out Procedures;

 

(B)      subsequently purchase such shares as soon as reasonably possible; and

 

(C)      comply with the provisions of the Squeeze Out Procedures in all
material respects.

 

(l)      Take Private Procedure. To the extent the Allergan Acquisition is
consummated by way of a Scheme and the Guarantee Requirements will apply to
Allergan or any Subsidiary of Allergan established in Ireland, the Borrower
shall submit all required documents to the Registrar to procure the
re-registration of Allergan as a private company pursuant to Part 20 of the
Irish Companies Act within 30

 

55

--------------------------------------------------------------------------------



 

days after the Closing Date (or such longer period reasonably acceptable to the
Administrative Agent).  To the extent the Allergan Acquisition is consummated by
way of a Takeover Offer and the Guarantee Requirements will apply to Allergan or
any Subsidiary of Allergan established in Ireland, the Borrower shall submit all
required documents to the Registrar to procure the re-registration of Allergan
as a private company pursuant to Part 20 of the Irish Companies Act within 30
days after it has acquired all shares of Allergan (or such longer period
reasonably acceptable to the Administrative Agent).

 

(m)       Sanctions and FCPA.  The Borrower (a) shall not use the proceeds of
any Advances, and (b) shall ensure and shall cause each other member of the
Consolidated Group to ensure, and, to their knowledge, their respective
officers, employees, directors and agents (in their capacity as officers,
employees, directors or agents, respectively, of the Borrower or another member
of the Consolidated Group), shall ensure, that the proceeds of any Advances
shall not be used by such Persons, in each case of clause (a) and (b), (i) to
fund any activities or business of or with any Embargoed Person, or in any
country or territory, that at the time of such funding is the target of any
Sanctions, (ii) in any other manner that would result in a violation of any
Sanctions by the Agents, Lenders, the Borrower or any member of the Consolidated
Group or (iii) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

(n)        Guaranties.

 

(i)         From the date that is 90 days after the Closing Date, the payment
and performance of the obligations of the Borrower under this Agreement shall be
guaranteed by each direct or indirect existing or future wholly-owned Subsidiary
of the Borrower that guarantees (A) any Borrowed Debt of Allergan or any of its
Subsidiaries (other than the Specified Allergan Debt and other than any
intercompany Borrowed Debt owed to another member of the Consolidated Group), so
long as the aggregate principal amount of such guaranteed Borrowed Debt issued
by any such Person exceeds $3,000,000,000 or (B) (x) the Borrower’s obligations
under the Existing Credit Agreement, (y) the Borrower’s obligations under the
Existing Public Notes and/or (z) the Borrower’s obligations under any other
Borrowed Debt, that is outstanding for clauses (x) - (z) in an aggregate
committed (with respect to clause (x) above) and principal (with respect to
clauses (y) and (z) above) amount of at least $2,000,000,000, in each case
pursuant to one or more guaranty agreements in form and substance reasonably
acceptable to the Administrative Agent and the Borrower and governed by the laws
of the State of New York, as the same may be amended, modified or supplemented
from time to time (individually a “Guaranty” and collectively the “Guaranties”;
and each such Subsidiary executing and delivering a Guaranty, a “Guarantor” and
collectively the “Guarantors”); provided that no such Guaranty by a Foreign
Subsidiary shall be required under this Section 5.01(n) to the extent the
provision of such Guaranty would (1) give rise to a material adverse tax
consequence to the Borrower or any of its direct or indirect Subsidiaries or any
of its shareholders (including any tax consequences resulting from the
application of Section 956 of the Internal Revenue Code) or (2) otherwise be
prohibited by applicable law (or, with respect to any temporary restrictions,
including limitations imposed under financial assistance rules or similar local
laws, unless and until such temporary restrictions have been removed) or
requires the approval or consent of any governmental authority or any other
Person that is not a member of the Consolidated Group or that would cause a
default or event of default (or similar events) under the Debt of such
Subsidiary; provided, further that (i) the relevant Guarantor shall use
reasonable efforts to overcome any such prohibition or restriction and (ii) to
the extent the provision of any Guaranty would be limited (though not
prohibited) under the laws of any application jurisdiction, such Guaranty shall
only be provided subject to such limitations (in each case of this clause (i),
as determined in good faith by the Borrower in consultation with the
Administrative Agent) (the

 

56

--------------------------------------------------------------------------------



 

guarantee requirements above, after giving effect to all limitations set forth
therein, the “Guarantee Requirements”).

 

(ii)        In the event any Subsidiary of the Borrower is required to become a
Guarantor hereunder pursuant to the Guarantee Requirements, within 90 days after
the earliest date on which such requirement becomes applicable (or such longer
period reasonably acceptable to the Administrative Agent), the Borrower shall
cause such Subsidiary to execute and deliver to the Administrative Agent a
Guaranty and the Borrower shall also deliver to the Administrative Agent, or
cause such Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other customary certificates and opinions of the type
delivered on the Effective Date pursuant to Section 3.01(d), to the extent
reasonably required by the Administrative Agent in connection therewith.

 

(iii)       A Guarantor, upon delivery of written notice to the Administrative
Agent by a Responsible Officer of the Borrower certifying that, after giving
effect to any substantially concurrent transactions, including any repayment of
Debt, release of a guaranty or any sale or other disposition, the Guarantee
Requirements no longer apply to such Person, shall be automatically released
from its obligations (including its Guaranty) hereunder without further required
action by any Person.  The Administrative Agent, at the Borrower’s expense,
shall execute and deliver to the Borrower or the applicable Guarantor any
documents or instruments as the Borrower or such Guarantor may reasonably
request to evidence the release of such Guaranty.

 

(o)     Accounting Changes.  The Borrower will not change its fiscal year-end
from December 31 of each calendar year; provided that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

Section 5.02.    Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not:

 

(a)      Liens, Etc.  Incur, issue, assume or guarantee, or permit any Domestic
Subsidiary to incur, issue, assume or guaranty, at any time, any Borrowed Debt
secured by a Lien on any Principal Domestic Property of the Borrower or any
Domestic Subsidiary, or any shares of stock or Borrowed Debt of any Domestic
Subsidiary (other than Margin Stock), without effectively providing that the
Advances outstanding at such time (together with, if the Borrower shall so
determine, any other Borrowed Debt of the Borrower or such Domestic Subsidiary
existing at such time or thereafter created that is not subordinate to the
Advances) shall be secured equally and ratably with (or prior to) such secured
Borrowed Debt, so long as such secured Borrowed Debt shall be so secured,
unless, after giving effect thereto, the aggregate amount of all such secured
Borrowed Debt would not exceed 15% of Consolidated Net Assets as determined at
the time of the incurrence of such Lien; provided, however, that this
Section 5.02(a) shall not apply to, and there shall be excluded from secured
Borrowed Debt in any computation under this Section 5.02(a), Borrowed Debt
secured by:

 

(i)         Liens on property of, or on any shares of stock or Borrowed Debt of,
any Person existing at the time such Person becomes a member of the Consolidated
Group;

 

(ii)        Liens in favor of the Borrower or any member of the Consolidated
Group;

 

(iii)       Liens on property of the Borrower or any member of the Consolidated
Group in favor of the United States or any State thereof, or any department,
agency or instrumentality or

 

57

--------------------------------------------------------------------------------



 

political subdivision of the United States or any State thereof, or in favor of
any other country, or any political subdivision thereof, to secure partial,
progress, advance or other payments pursuant to any contract or statute;

 

(iv)       Liens for Taxes not yet delinquent or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(v)        Liens on property (including that of Allergan and its Subsidiaries),
shares of stock or Borrowed Debt existing at the time of acquisition thereof
(including acquisition through merger or consolidation) or to secure the payment
of all or any part of the purchase price or construction or improvement cost
thereof or to secure any Debt incurred prior to, at the time of, or within 180
days after, the acquisition of such property or shares or Borrowed Debt or the
completion of any such construction or improvement for the purpose of financing
all or any part of the purchase price or construction or improvement cost
thereof;

 

(vi)       Liens existing on the Effective Date;

 

(vii)      Liens incurred in connection with pollution control, industrial
revenue or similar financing;

 

(viii)     survey exceptions and such matters as an accurate survey would
disclose, easements, trackage rights, leases, licenses, special assessments,
rights of way covenants, conditions, restrictions and declarations on or with
respect to the use of real property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Consolidated Group,
taken as a whole; and

 

(ix)       any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Borrowed Debt secured
by any Lien referred to in subclauses (i) through (vii) of this Section 5.02(a);
provided that (i) such extension renewal or replacement Lien shall be limited to
all or a part of the same property, shares of stock or Debt that secured the
Lien extended, renewed or replaced (plus improvements on such property) and
(ii) the Borrowed Debt secured by such Lien at such time is not increased.

 

(b)     Mergers, Etc.  Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (other than Margin Stock)
(whether now owned or hereafter acquired) to, any Person, or permit any member
of the Consolidated Group to do so, except that:

 

(i)         any member of (x) the Consolidated Group other than the Borrower may
merge or consolidate with or into, or (y) the Consolidated Group may dispose of
assets to, in each case, any other member of the Consolidated Group;

 

(ii)        the Borrower may merge with any other Person so long as (A) the
Borrower is the surviving entity or (B) the surviving entity shall assume, by
agreement reasonably satisfactory in form and substance to the Required Lenders,
all of the rights and obligations of the Borrower under this Agreement and the
other Loan Documents (it being understood that notwithstanding the foregoing,
the consummation of the Transactions shall not be prohibited by this
Section 5.02(b) or otherwise pursuant hereto);

 

58

--------------------------------------------------------------------------------



 

(iii)       any member of the Consolidated Group (other than the Borrower) may
merge or consolidate with or into another Person, convey, transfer, lease or
otherwise dispose of all or any portion of its assets so long as (A) the
consideration received in respect of such merger, consolidation, conveyance,
transfer, lease or other disposition, if in excess of $500,000,000, is at least
equal to the fair market value of such assets (as determined by the Borrower in
good faith at the time of such transaction) and (B) no Material Adverse Effect
would reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition (as determined by the Borrower
in good faith at the time of such transaction);

 

provided, in the cases of clause (ii) hereof, that no Default (or, during the
Certain Funds Period, no Certain Funds Default) shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.

 

(c)        Change in Nature of Business.  Make any material change in the nature
of the business of the Consolidated Group, taken as a whole, from that carried
out by the Borrower and its Subsidiaries (other than Allergan and its
Subsidiaries) on the Effective Date and by Allergan and its Subsidiaries on the
Closing Date; it being understood that this Section 5.02(c) shall not prohibit
(i) the Transactions or (ii) members of the Consolidated Group from conducting
any business or business activities incidental or related to such business as
carried on as of the Effective Date (in the case of the Borrower and its
Subsidiaries other than Allergan and its Subsidiaries) or as of the Closing Date
(in the case of Allergan and its Subsidiaries) or any business or activity that
is reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

Section 5.03.    Financial Covenant. Total Debt to EBITDA.  Beginning on the
last day of the first fiscal quarter ending after the Closing Date and on the
last day of each fiscal quarter ending thereafter, the Borrower will not permit,
as of the last day of any such fiscal quarter, the ratio of (x) Consolidated
Total Debt at such time to (y) Consolidated EBITDA of the Borrower (the
“Consolidated Leverage Ratio”) for the four consecutive fiscal quarter period
ending as of such date to exceed 4.75:1.00.

 

At any time after the definitive agreement for any Material Acquisition shall
have been executed (or, in the case of a Material Acquisition in the form of a
tender offer or similar transaction, after the offer shall have been launched)
and prior to the consummation of such Material Acquisition (or termination of
the definitive documentation in respect thereof), any Acquisition Debt (and the
proceeds of such Acquisition Debt) shall be excluded from the definition of
Consolidated Leverage Ratio; provided that (x) the definitive documentation
relating to such Acquisition Debt shall contain “special mandatory redemption”
or escrow provisions (or other similar provisions) or otherwise require such
indebtedness to be redeemed or prepaid if such Material Acquisition is not
consummated by a date specified in such definitive documentation and (y) if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Material Acquisition is terminated in
accordance with its terms prior to the consummation of such Material Acquisition
or such Material Acquisition is otherwise not consummated by the date specified
in the definitive documentation relating to such Acquisition Debt, such
Acquisition Debt is so redeemed or prepaid by the date that it is required to be
redeemed or prepaid in such circumstances pursuant to the terms of such
Acquisition Debt.

 

ARTICLE 6
EVENTS OF DEFAULT

 

Section 6.01.    Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

59

--------------------------------------------------------------------------------



 

(a)        The Borrower shall fail (i) to pay any principal of any Advance when
the same becomes due and payable or (ii) to pay any interest on any Advance or
make any payment of fees or other amounts payable under this Agreement within
five Business Days after the same becomes due and payable; or

 

(b)        Any representation or warranty made by the Borrower herein or in any
other Loan Document or by or on behalf of the Borrower in connection with this
Agreement or in any certificate or other document furnished pursuant to or in
connection with this Agreement, if any, in each case shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(c)        (i) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 5.01(d)(i), 5.01(i)(iv), 5.01(n), 5.02(a),
5.02(b), 5.02(c), 5.03 or 9.11(b), (ii) the Borrower shall fail to perform or
observe any term, covenant or agreement under Section 5.01(j), 5.01(k) or
5.01(l) and a written notice in respect thereof has been delivered to the
Borrower by the Administrative Agent on or prior to the Closing Date, or
(iii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement, if any, in each case on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent; or

 

(d)        The Borrower or any Significant Subsidiary shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount, or, in the case of any Hedge Agreement, having an Agreement
Value, of at least $200,000,000 (or, after the Closing Date, $500,000,000) in
the aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Significant Subsidiary, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or the Borrower shall
default in its obligations under any agreement or instrument relating to any
such Debt, which default shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such default is
to accelerate, or to permit the acceleration of, the maturity of such Debt;
provided further that, such failure above shall not have been remedied and is
not waived by the holders of such Debt prior to the termination of the
Commitments hereunder and the acceleration of the Advances or the exercise of
other remedies pursuant to this Section 6.01; or

 

(e)        The Borrower or any Significant Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), such proceeding shall remain
undismissed or unstayed for a period of 60 days; or

 

(f)        Any one or more judgments or orders for the payment of money in
excess of $200,000,000 (or, after the Closing Date, $500,000,000) shall be
rendered against a member of the Consolidated Group and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) within 60 days after the entry, issue, or levy thereof, such
judgment or order has not been paid or discharged or stayed pending appeal, or,
after the expiration of any such stay, such judgment or order has not been paid
or discharged; provided, however, that, for purposes of determining whether an
Event of Default has occurred under this Section 6.01(f), the amount of any such
judgment or order shall be reduced to the extent that (A) such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (B) such insurer, which

 

60

--------------------------------------------------------------------------------



 

shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, such judgment or order; or

 

(g)        (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
Voting Stock of the Borrower (or other securities convertible into or
exchangeable for such Voting Stock) representing 50% or more of the combined
voting power of all Voting Stock of the Borrower (on a fully diluted basis) or
(ii) a majority of the members of the board of directors of the Borrower shall
cease to be Continuing Directors; or

 

(h)        One or more of the following shall have occurred or is reasonably
expected to occur, which in each case would reasonably be expected to result in
a Material Adverse Effect: (i) any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer Plan; or
(iii) the “endangered” or “critical” status or termination of a Multiemployer
Plan;

 

(i)         (1) All or a material portion of this Agreement shall cease to be
valid and enforceable against the Borrower as found in a final, nonappealable
judgment by a court of competent jurisdiction (except to the extent it is
terminated in accordance with its terms and except to the extent such claim is
made by an Agent or a Lender), unless the Borrower promptly reaffirms in writing
its obligations hereunder or (2) the Borrower shall so assert in writing; or

 

(j)         (1) All or a material portion of the Guaranties, at any time after
the execution and delivery thereof and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the obligations
of the Borrower under this Agreement (other than contingent obligations that
survive the termination of this Agreement), cease to be in full force and
effect, unless the applicable Guarantor promptly re-affirms in writing its
obligations under the Guaranties; or (2) the Borrower or any Guarantor contests
in writing the validity or enforceability of any Guaranty;

 

then, and in any such event (subject in all aspects to Section 3.03), the
Administrative Agent (i) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the obligation of each
Lender to make Advances to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, (but for the avoidance of doubt, always
subject to Section 3.03) that in the event of an Event of Default under
Section 6.01(e), (A) the Commitment of each Lender shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

 

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 120 days after the
Closing Date (the “Clean-up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Allergan Group will be deemed not to be a breach of
representation or warranty, a breach of covenant or an Event of Default, as the
case may be, if:

 

(i)         it is capable of remedy and reasonable steps are being taken to
remedy it;

 

61

--------------------------------------------------------------------------------



 

(ii)        the circumstances giving rise to it have not knowingly been procured
by or approved by the Borrower; and

 

(iii)       it is not reasonably likely to have a Material Adverse Effect on the
Borrower and its Subsidiaries, on a consolidated basis.

 

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

 

ARTICLE 7
THE AGENTS

 

Section 7.01.    Authorization and Action.  Each Lender hereby irrevocably
appoints Morgan Stanley Senior Funding, Inc. (or an Affiliate thereof designated
by it) to act on its behalf as the Administrative Agent hereunder and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article VII (other than (x) Section 7.10, to the extent set
forth therein, (y) the third sentence of Section 7.04 and (z) Section 7.06) are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions (other than the third sentence of Section 7.04).

 

Section 7.02.    Administrative Agent Individually.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity as a Lender.  Such Person and its Affiliates may accept
deposits from, own securities of, lend money to, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 7.03.    Duties of Administrative Agent; Exculpatory Provisions.

 

(a)      The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature, and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein or in any other Loan Document.  Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in any other Loan Document); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(b)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders

 

62

--------------------------------------------------------------------------------



 

as shall be necessary, or as the Administrative Agent shall believe in good
faith shall be necessary, under the circumstances as provided in Section 9.01 or
Section 6.01) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default or Event of Default unless and until the Borrower or any Lender
shall have given notice to the Administrative Agent describing such Default or
Event of Default.

 

(c)        Neither the Administrative Agent nor any other Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or any information
memorandum delivered in connection with the syndication of this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)        Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any
Lender, and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

Section 7.04.    Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining satisfaction of any
condition hereunder to the occurrence of the Effective Date, the making of any
Advance or the occurrence of the Closing Date that by its terms must be
fulfilled to the satisfaction of a Lender, each Lender shall be deemed to have
consented to, approved or accepted such condition unless (i) an officer of the
Administrative Agent responsible for the transactions contemplated hereby shall
have received notice to the contrary from such Lender prior to the occurrence of
the Effective Date, the making of such Advance or the occurrence of the Closing
Date, as applicable, and (ii) in the case of a condition to the making of an
Advance, such Lender shall not have made available to the Administrative Agent
such Lender’s ratable portion of such Borrowing.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 7.05.    Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article VII and Section 9.04 (as though such sub-agents were
the “Administrative Agent” under this Agreement) as if set forth in full herein
with respect thereto.

 

63

--------------------------------------------------------------------------------



 

Section 7.06.    Resignation of Administrative Agent.

 

(a)      The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Borrower, provided that no consent of the Borrower shall be required if an Event
of Default pursuant to Section 6.01(a) or (e) has occurred and is continuing),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders (and with the consent of the Borrower, provided that no
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing), appoint a successor Administrative Agent meeting the
qualifications set forth above.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, such Person shall
automatically and without the taking of any action by any Person, be removed as
Administrative Agent on the date that is 30 days following the date such Person
became a Defaulting Lender (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”).  In connection therewith, the
Required Lenders, in consultation with the Borrower, shall appoint a successor. 
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment on or prior to the Removal Effective Date,
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations to be made by, to or through the Administrative Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for
above.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 7.07.    Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time

 

64

--------------------------------------------------------------------------------



 

to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Section 7.08.    Indemnification.  The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Advances made by each of
them (or, if no Advances are at the time outstanding, ratably according to the
respective amounts of their Commitments), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, in each case, acting in the
capacity of Administrative Agent; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not promptly reimbursed for such expenses by the Borrower.

 

Section 7.09.    Other Agents.  None of the Lenders identified on the facing
page or signature pages of this Agreement as a “syndication agent”, “arranger”
or “bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

Section 7.10.    ERISA.

 

(a)      Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

 

(i)         such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, or the Commitments, or this Agreement,

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the

 

65

--------------------------------------------------------------------------------



 

Commitments and this Agreement, and the conditions for exemptive relief
thereunder are and will continue to be satisfied in connection therewith,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Advances, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Advances, the Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the
Advances, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

ARTICLE 8
[RESERVED]

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.    Amendments, Etc.

 

(a)      Subject to Section 2.08(f), no amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing, do any of the following:

 

(i)         [reserved];

 

(ii)        increase or extend the Commitments of a Lender or subject a Lender
to any additional obligations, unless signed by such Lender;

 

(iii)       reduce the principal of, or stated rate of interest on, the
Advances, the stated rate at which any fees hereunder are calculated or any
other amounts payable hereunder, unless signed by each Lender directly and
adversely affected thereby; provided that only the consent of the

 

66

--------------------------------------------------------------------------------



 

Required Lenders shall be necessary to amend the definition of “Default
Interest” or to waive any obligation of the Borrower to pay Default Interest;

 

(iv)       postpone any date fixed for any payment of principal of, or interest
on, the Advances or any fees or other amounts payable hereunder, unless signed
by each Lender directly and adversely affected thereby;

 

(v)        change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that, in each case,
shall be required for the Lenders or any of them to take any action hereunder or
amend the definition of “Required Lenders”, unless signed by all Lenders;

 

(vi)       change Section 2.06, Section 2.13(a) or Section 2.15, in each case in
a manner that would affect the ratable sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(vii)      amend this Section 9.01, unless signed by all Lenders; or

 

(viii)     to the extent any Guaranty is then in effect, release all or
substantially all of the value of the Guaranties (except as such release is
otherwise provided for in this Agreement or in the other Loan Documents) without
the written consent of each Lender;

 

and provided, further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.  Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrower.  This
Agreement may be amended from time to time without the consent of any other
Lenders to award additional titles to certain Lenders, as determined pursuant to
separate agreement between the Borrower and the Lead Arrangers.

 

Section 9.02.    Notices, Etc.  (a) All notices and other communications
provided for hereunder shall be in writing (including telecopier) and mailed,
telecopied or delivered, if to the Borrower or the Administrative Agent, to the
address, telecopier number or if applicable, electronic mail address, specified
for such Person on Schedule II; or, as to the Borrower or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Administrative Agent.  All such notices and communications shall, when mailed or
telecopied, be effective three Business Days after being deposited in the mails,
postage prepaid, or upon confirmation of receipt (except that if electronic
confirmation of receipt is received at a time that the recipient is not open for
business, the applicable notice or communication shall be effective at the
opening of business on the next business day of the recipient), respectively,
except that notices and communications to the Administrative Agent pursuant to
Article II, III or VII shall not be effective until received by the
Administrative Agent.  Delivery by telecopier or other electronic communication
of an executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of a manually executed counterpart thereof.

 

67

--------------------------------------------------------------------------------



 

(b)     Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)      The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any notice and other communications available to the Lenders
by posting the notices and other communications on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system (the “Approved Electronic
Platform”).

 

(d)        THE APPROVED ELECTRONIC PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE APPROVED ELECTRONIC PLATFORM.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(e)        Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any communication has been posted to the
Approved Electronic Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement.  Each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) 

 

68

--------------------------------------------------------------------------------



 

accurate wire instructions for such Lender.  Furthermore, each “public-side”
Lender (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower and its Subsidiaries or any of their
respective securities) (each a “Public Lender”) agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Approved Electronic Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Approved Electronic Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

(f)        If any notice required under this Agreement is permitted to be made,
and is made, by telephone, actions taken or omitted to be taken in reliance
thereon by the Administrative Agent or any Lender shall be binding upon the
Borrower notwithstanding any inconsistency between the notice provided by
telephone and any subsequent writing in confirmation thereof provided to the
Administrative Agent or such Lender; provided that any such action taken or
omitted to be taken by the Administrative Agent or such Lender shall have been
in good faith and in accordance with the terms of this Agreement.

 

(g)        With respect to notices and other communications hereunder from the
Borrower to any Lender, the Borrower shall provide such notices and other
communications to the Administrative Agent, and the Administrative Agent shall
promptly deliver such notices and other communications to any such Lender in
accordance with subsection (b) above or otherwise.

 

(h)        Each of the Lenders and the Borrower agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store notices or other communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

Section 9.03.    No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by applicable law.

 

Section 9.04.    Costs and Expenses.  (a) The Borrower agrees to pay, upon
demand, all reasonable and documented out-of-pocket costs and expenses of each
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including, (i) all due diligence, syndication (including
printing and distribution), duplication and messenger costs and (ii) the
reasonable and documented fees and expenses of a single primary counsel (and a
local counsel in each relevant jurisdiction) for the Agents and the Lenders with
respect thereto and with respect to advising the Agents as to their respective
rights and responsibilities under this Agreement.  The Borrower further agrees
to pay, upon demand, all reasonable and documented out-of-pocket costs and
expenses of the Agents and the Lenders, if any, in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder, including, but
limited, in the case of fees and expenses of counsel to reasonable and
documented fees and expenses of a single primary counsel and an additional
single local counsel in any local jurisdictions for the Agents and the Lenders
and, in the case of an actual or perceived conflict of interest where the
Administrative Agent notifies the Borrower of the existence of such conflict,
one additional counsel, in connection with the enforcement of rights under this
Agreement.

 

69

--------------------------------------------------------------------------------



 

(b)        The Borrower agrees to indemnify and hold harmless each Agent and
each Lender and each of their Related Parties (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, penalties, liabilities and
expenses (provided that the Borrower’s obligations to the Indemnified Parties in
respect of fees and expenses of counsel shall be limited to the reasonable fees
and expenses of one counsel for all Indemnified Parties, taken together, (and,
if reasonably necessary, one local counsel in any relevant jurisdiction) and,
solely in the case of an actual or potential conflict of interest, of one
additional counsel for all Indemnified Parties, taken together (and, if
reasonably necessary, one local counsel in any relevant jurisdiction) (all such
claims, damages, losses, penalties, liabilities and reasonable expenses being,
collectively, the “Losses”) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Action relating in any way to the Consolidated Group,
in each case whether or not such investigation, litigation or proceeding is
brought by the Borrower, its directors, shareholders or creditors or an
Indemnified Party or any other Person or whether any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated, except to the extent Losses (A) are found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnified
Party or any of its Affiliates (including any breach of its obligations under
this Agreement), (B) result from any dispute between an Indemnified Party and
one or more other Indemnified Parties (other than against an Agent acting in
such a role) or (C) result from the claims of one or more Lenders solely against
one or more other Lenders (and not claims by one or more Lenders against any
Agent acting in its capacity as such except, in the case of Losses incurred by
any Agent or any Lender as a result of such claims, to the extent such Losses
are found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith or willful misconduct (including any breach of its obligations under
this Agreement)) not attributable to any actions of a member of the Consolidated
Group and for which the members of the Consolidated Group otherwise have no
liability.  The Borrower further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower, its Subsidiaries or any of their shareholders or creditors for or in
connection with this Agreement or any of the transactions contemplated hereby or
the actual or proposed use of the proceeds of the Advances, except to the extent
such liability is found in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any breach of its
obligations under this Agreement).  In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).  Notwithstanding the foregoing, this
Section 9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)        If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of
(i) a payment or Conversion pursuant to Section 2.06, 2.08(e), 2.10 or 2.12,
(ii) acceleration of the maturity of the Advances pursuant to Section 6.01,
(iii) a payment by an Eligible Assignee to any Lender other than on the last day
of the Interest Period for such Advance upon an assignment of the rights and
obligations of such Lender under this Agreement pursuant to Section 9.07 as a
result of a demand by the Borrower pursuant to Section 9.07(a) or (iv) for any
other reason, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional reasonable losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or as a result of any inability to
Convert or exchange in the case of Section 

 

70

--------------------------------------------------------------------------------



 

2.08 or 2.12, including, without limitation, any reasonable loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

(d)        Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder.

 

Section 9.05.    Right of Setoff.  Subject to Section 3.03, upon (a) the
occurrence and during the continuance of any Event of Default and (b) the making
of the request or the granting of the consent specified by Section 6.01 to
authorize the Administrative Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Affiliate
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement,
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such setoff and application is made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender and its
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that such Lender and its
Affiliates may have.

 

Section 9.06.    Binding Effect.  This Agreement shall become effective upon the
satisfaction (or waiver by Required Lenders) of the conditions set forth in
Section 3.01 and, thereafter, shall be binding upon and inure to the benefit of,
and be enforceable by, the Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns, except that the Borrower
shall have no right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender, and any purported assignment
without such consent shall be null and void. No Lender shall have the right to
assign all or a portion of its rights and obligations under this Agreement in
violation of Section 9.07, and any such purported assignment in violation of
Section 9.07 shall be null and void.

 

Section 9.07.    Assignments and Participations.  (a) (1) Each Lender shall not
assign all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it) except that each Lender may and (2) within five days after
demand by the Borrower (with a copy of such demand to the Administrative Agent)
to (i) any Defaulting Lender, (ii) any Lender that has made a demand for payment
pursuant to Section 2.11 or 2.14, (iii) any Lender that has asserted pursuant to
Section 2.08(b) or 2.12 that it is impracticable or unlawful for such Lender to
make Eurocurrency Rate Advances or (iv) any Lender that fails to consent to an
amendment or waiver hereunder for which consent of all Lenders (or all affected
Lenders or all adversely affected Lenders) is required and, with respect to any
amendment or waiver requiring the consent of all Lenders, as to which the
Required Lenders shall have given their consent, such Lender shall, in each case
of clauses (1) and (2) above, assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances owing to it);
provided, however, that:

 

(A)      such assignment shall be made with the consent of the Borrower and the
Administrative Agent, which consents shall not be unreasonably withheld or
delayed (it being agreed that notwithstanding anything herein, during the
Certain Funds Period, (x) the Borrower may withhold such consent in its sole
discretion unless such assignment is from a Lender to one or more of its
Affiliate(s) (in which case such

 

71

--------------------------------------------------------------------------------



 

consent shall not be unreasonably withheld or delayed by the Borrower) and
(y) the Administrative Agent may withhold such consent in its sole discretion in
connection with an assignment pursuant to clause (1) above); provided that, in
the case of the Borrower only, such consent (A) shall not be required while an
Event of Default (or during the Certain Funds Period, a Certain Funds Default)
has occurred and is continuing, (B) other than during the Certain Funds Period,
shall be deemed given if the Borrower shall not have objected within 10 Business
Days following its receipt of notice of such assignment and (C) other than
during the Certain Funds Period, such consent shall not be required in the case
of an assignment to any other Lender or an Affiliate of any Lender; provided,
further that, in each case above, notice thereof shall have been given to the
Borrower and the Administrative Agent;

 

(B)      each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement;

 

(C)      except in the case of an assignment to a Person that, immediately prior
to such assignment, was a Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than $25,000,000 or an integral multiple of $5,000,000
in excess thereof;

 

(D)      [reserved];

 

(E)      each such assignment made as a result of a demand by the Borrower
pursuant to this Section 9.07(a)(2) shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that, in the aggregate, cover
all of the rights and obligations of the assigning Lender under this Agreement;

 

(F)      no Lender shall be obligated to make any such assignment as a result of
a demand by the Borrower pursuant to this Section 9.07(a)(2), (1) unless and
until such Lender shall have received one or more payments in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Borrower or one or more
Eligible Assignees in an aggregate amount equal to all other amounts accrued to
such Lender under this Agreement (including, without limitation, any amounts
owing under Sections 2.11, 2.14 or 9.04(c)) and (2) unless and until the
Borrower shall have paid (or caused to be paid) to the Administrative Agent a
processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

 

(G)      the parties to each such assignment (other than, except in the case of
a demand by the Borrower pursuant to this Section 9.07(a)(2), the Borrower)
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption and, if such assignment
does not occur as a result of a demand by the Borrower pursuant to this
Section 9.07(a) (in which case the Borrower shall pay the fee required by
subclause (F)(3) of this Section 9.07(a)), a processing and

 

72

--------------------------------------------------------------------------------



 

recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment and provided, further that in the event that, in
connection with a demand by the Borrower pursuant to this Section 9.07(a)(2),
the assignor shall not execute and deliver the relevant Assignment and
Assumption within one Business Day of the Borrower’s request, such assignor
shall be deemed to have executed and delivered such Assignment and Assumption. 
The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)     By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

 

(i)         other than as provided in such Assignment and Assumption, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto;

 

(ii)        such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto;

 

(iii)       such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption;

 

(iv)       such assignee will, independently and without reliance upon any
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;

 

(v)        such assignee confirms that it is an Eligible Assignee;

 

(vi)       such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as

 

73

--------------------------------------------------------------------------------



 

are delegated to the Administrative Agent by the terms hereof, together with
such powers and discretion as are reasonably incidental thereto; and

 

(vii)      such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.

 

(c)        Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Assumption has been
completed and is in substantially the form of Exhibit B hereto, (i) accept such
Assignment and Assumption, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(d)        The Administrative Agent, acting solely for this purpose as the agent
of the Borrower, shall maintain at its address referred to in Section 9.02(a) a
copy of each Assignment and Assumption delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount (and stated interest) of the Advances owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(e)        Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates or any natural
person) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it) without the consent of the Administrative Agent or the
Borrower; provided, however, that:

 

(i)         such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

 

(ii)        such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;

 

(iii)       such Lender shall remain the Lender of any such Advance for all
purposes of this Agreement;

 

(iv)       the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement; and

 

(v)        no participant under any such participation shall have any right to
approve any amendment or waiver of any provision of this Agreement, or any
consent to any departure by the Borrower herefrom or therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
stated rate of interest on, the Advances or the stated rate at which any fees or
any other amounts payable hereunder are calculated (other than any amendment to
the definition of “Default Interest” or to waive any obligation of the Borrower
to pay Default Interest), in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or any other amounts payable hereunder, in
each case to the extent subject to such participation.

 

74

--------------------------------------------------------------------------------



 

Each Lender shall promptly notify the Borrower after any sale of a participation
by such Lender pursuant to this Section 9.07(e); provided that the failure of
such Lender to give notice to the Borrower as provided herein shall not affect
the validity of such participation or impose any obligations on such Lender or
the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)      Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information received by it from such Lender as more fully
set forth in Section 9.08; provided further that, each Lender acknowledges, and
shall cause each assignee, participant or proposed assignee or participant to
acknowledge, that such disclosure is restricted by the Takeover Rules and the
Takeover Panel and that Section 9.08 is subject to those restrictions.

 

(g)        Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation and the Advances
owing to it) to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any central bank having jurisdiction over such
Lender.

 

Section 9.08.    Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that the Administrative Agent
or such Lender, as applicable, agrees that it will, to the extent practicable
and other than with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, notify the Borrower promptly thereof, unless such
notification is prohibited by law, rule or regulation), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or any
action or proceeding relating to this

 

75

--------------------------------------------------------------------------------



 

Agreement or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section 9.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.  In addition, the Agents may disclose the existence and terms of this
Agreement and the identity of the parties hereto (including titles) to market
data collectors and service providers to the Agents in connection with the
administration of this Agreement, the other Loan Documents, and the
Commitments.  Each Lender acknowledges that its ability to disclose information
concerning the Transactions is restricted by the Takeover Rules and the Takeover
Panel and that Section 9.08 is subject to those restrictions.

 

For purposes of this Section 9.08, “Information” means this Agreement and the
other Loan Documents and all information received from the Consolidated Group
relating to the Consolidated Group or any of their respective businesses and the
Allergan Group and any of its businesses, other than any such information that
is available to the Administrative Agent or any Lender on a non-confidential
basis prior to disclosure by the Consolidated Group.

 

Section 9.09.    Debt Syndication during the Certain Funds Period.  Each of the
Lenders and the Agents confirms that it is aware of, and agrees to comply in all
respects with, the terms and requirements of the Takeover Panel and Takeover
Rules in relation to debt syndication during an offer period under the Takeover
Rules.

 

Section 9.10.    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, except that, as
applicable, whether the Allergan Acquisition has been consummated in accordance
with the terms and conditions of both the Transaction Agreement and the Scheme
Documents or the Takeover Offer has been consummated in accordance with the
terms and conditions of the Transaction Agreement and shall have become
unconditional in accordance with the terms of the Takeover Offer Document shall,
to the extent required by the laws of Ireland, be governed by, and construed in
accordance with, the laws of Ireland.

 

Section 9.11.    Execution in Counterparts.  (a) This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)     Notwithstanding any other provision of this Agreement to the contrary,
upon the Administrative Agent’s request, the Borrower agrees to promptly execute
and deliver such amendments to this Agreement as shall be necessary to implement
any modifications to this Agreement pursuant to any separate letter agreements
between the Borrower and the Lead Arrangers during the period permitted therein
(and notwithstanding anything to the contrary herein (including Section 9.01),
such amendment shall only require the consent of the Administrative Agent and
the Borrower).

 

76

--------------------------------------------------------------------------------



 

Section 9.12.    Jurisdiction, Etc.  (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court sitting in New York County or
any federal court of the United States of the Southern District of New York, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in any such New York State court or, to the extent
permitted by law, in any such federal court.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

(b)     Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.02.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 9.13.    Patriot Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and any Guarantor,
which information includes the name and address of the Borrower and such
Guarantor, as applicable, and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower or such
Guarantor in accordance with the Patriot Act.  The Borrower shall provide, to
the extent commercially reasonable, such information and take such actions as
are reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

 

Section 9.14.    No Advisory or Fiduciary Responsibility.  In its capacity as an
Agent or a Lender, (a) no Agent or Lender has any responsibility except as set
forth herein and (b) no Agent or Lender shall be subject to any fiduciary duties
or other implied duties (to the extent permitted by law to be waived).  The
Borrower agrees that it will not take any position or bring any claim against
any Agent or any Lender that is contrary to the preceding sentence.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

 

Section 9.15.    Waiver of Jury Trial.  Each of the Borrower, the Administrative
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the actions of

 

77

--------------------------------------------------------------------------------



 

the Administrative Agent, any Lender or the Borrower in the negotiation,
administration, performance or enforcement thereof.

 

Section 9.16.    Conversion of Currencies.  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

The obligations of the Borrower in respect of any sum due to any party hereto or
any holder of the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss.  The
obligations of the Borrower contained in this Section 9.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

Section 9.17.    Acknowledgment and Consent to Bail In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject the Write-Down and Conversion Powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institutions, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.18.    Nonreliance.  Each of the Lenders hereby represents that it is
not relying on or looking to any Margin Stock as collateral in the extension or
maintenance of the credit provided for herein.

 

78

--------------------------------------------------------------------------------



 

Section 9.19.    Release of Guaranties.  The Lenders irrevocably authorize and
direct the release of any Guarantor from its obligations under its Guaranty
automatically as set forth in Section 5.01(n) and authorize and direct the
Administrative Agent to, at the Borrower’s expense, execute and deliver to the
applicable Guarantor such documents or instruments as the Borrower or such
Guarantor may reasonably request to evidence the release of such Guaranty.

 

[Signature Pages Follow]

 

79

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ABBVIE INC., as Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ Tabetha Skarbek

 

 

 

Name:

Tabetha Skarbek

 

 

 

Title:

Vice President and Treasurer

 

[Signature Page to 364-Day Bridge Credit Agreement – Project Picasso]

 

--------------------------------------------------------------------------------



 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Anish Shah

 

 

 

Name:

Anish Shah

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

MUFG BANK, LTD., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jack Lonker

 

 

 

Name:

Jack Lonker

 

 

 

Title:

Director

 

[Signature Page to 364-Day Bridge Credit Agreement – Project Picasso]

 

--------------------------------------------------------------------------------